Exhibit 10.12
 
Execution Copy
AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING)
Dated as of March 31, 2009
among
FRANKLIN CREDIT MANAGEMENT CORPORATION, and
FRANKLIN CREDIT HOLDING CORPORATION
as Borrowers,
THE FINANCIAL INSTITUTIONS PARTY HERETO AS LENDERS,
as Lenders, and
THE HUNTINGTON NATIONAL BANK,
as Administrative Agent and as Issuing Bank
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Article I. Definitions and Accounting Matters
    2  
Section 1.01 Certain Defined Terms
    2  
Section 1.02 Accounting Terms and Determinations
    18  
 
       
Article II. Advances and Prepayments
    18  
Section 2.01 Advances
    18  
Section 2.02 Notes
    19  
Section 2.03 19
       
Section 2.03 Inability to Determine Rates; Illegality
    20  
Section 2.04 Payments of Interest on the Advances; Waterfall
    20  
Section 2.05 Mandatory Prepayments
    21  
Section 2.06 Breakage
    22  
Section 2.07 Requirements of Law
    22  
Section 2.08 Purpose of Advances
    23  
Section 2.09 Facility Fee
    23  
Section 2.10 Letters of Credit
    23  
Section 2.11 Joint and Several Liability
    25  
Section 2.12 Disbursements from Reserve Account
    28  
 
       
Article III. Blocked Accounts, Computations; Taxes
    28  
Section 3.01 Payments
    28  
Section 3.02 Computations
    29  
Section 3.03 U.S. Taxes
    29  
 
       
Article IV. Certain Matters Relating to Collateral
    30  
Section 4.01 Collections
    30  
 
       
Article V. Conditions Precedent
    31  
Section 5.01 Closing and Initial Advances
    31  
Section 5.02 Advances
    33  
 
       
Article VI. Representations and Warranties
    34  
Section 6.01 Existence
    34  
Section 6.02 Litigation
    34  
Section 6.03 No Breach
    35  
Section 6.04 Action
    35  
Section 6.05 Approvals
    35  
Section 6.06 Taxes
    35  
Section 6.07 Investment Company Act
    35  
Section 6.08 No Legal Bar
    36  
Section 6.09 No Default
    36  
Section 6.10 True and Complete Disclosure
    36  

i 



--------------------------------------------------------------------------------



 



              Page
Section 6.11 ERISA
    36  
Section 6.12 True Sales
    37  
Section 6.13 No Burdensome Restrictions
    37  
Section 6.14 Subsidiaries
    37  
Section 6.15 Financial Statements; Solvency; Fraudulent Conveyance
    37  
Section 6.16 Regulation U
    38  
Section 6.17 Licenses
    38  
 
       
Article VII. Covenants of Borrower
    38  
Section 7.01 Financial Statements
    38  
Section 7.02 Litigation
    39  
Section 7.03 Existence
    39  
Section 7.04 Prohibition of Fundamental Changes; Subsidiaries
    40  
Section 7.05 Restricted Payments
    40  
Section 7.06 Notices
    40  
Section 7.07 Financial Covenants
    41  
Section 7.08 Transactions with Affiliates
    41  
Section 7.09 Use of Proceeds
    41  
Section 7.10 Limitation on Liens
    42  
Section 7.11 Limitation on Indebtedness
    42  
Section 7.12 Limitation on Sale of Assets
    42  
Section 7.13 Limitation on Investments
    42  
Section 7.14 Solvency
    42  
Section 7.15 No Amendment or Waiver
    42  
Section 7.16 Maintenance of Property; Insurance
    42  
Section 7.17 Organizational Documents
    42  
Section 7.18 Payment of Expenses
    43  
Section 7.19 Certain Post-Effective Date Deliverables
    43  
Section 7.20 Representations and Warranties; Disclosure Updates
    43  
 
       
Article VIII. Events of Default
    43  
Section 8.01 Events of Default
    43  
 
       
Article IX. Remedies
    46  
Section 9.01 Remedies Upon Default
    46  
 
       
Article X. Miscellaneous
    47  
Section 10.01 Waiver
    47  
Section 10.02 Notices
    47  
Section 10.03 Indemnification and Expenses
    48  
Section 10.04 Amendments
    49  
Section 10.05 Successors and Assigns
    50  
Section 10.06 Survival
    50  
Section 10.07 Captions
    50  
Section 10.08 Counterparts
    50  
Section 10.09 Governing Law
    50  
Section 10.10 SUBMISSION TO JURISDICTION; WAIVERS
    50  

ii 



--------------------------------------------------------------------------------



 



              Page
Section 10.11 WAIVER OF JURY TRIAL
    51  
Section 10.12 Acknowledgments
    51  
Section 10.13 Non-liability of the Administrative Agent and the Lenders
    52  
Section 10.14 Amendment and Restatement
    52  
Section 10.15 Assignment of Liens
    53  
Section 10.16 Set-Off
    53  
Section 10.17 Entire Agreement; Continuation of Agreement
    54  
Section 10.18 Full-Recourse
    54  
Section 10.19 Confidentiality
    54  
 
       
Article XI. The Administrative Agent
    55  
Section 11.01 Appointment; Nature of Relationship
    55  
Section 11.02 Exculpatory Provisions
    55  
Section 11.03 Reliance on Communications
    56  
Section 11.04 Delegation of Duties
    56  
Section 11.05 The Administrative Agent’s Reimbursement and Indemnification
    57  
Section 11.06 Notice of Default
    57  
Section 11.07 Rights as a Lender
    58  
Section 11.08 Non-Reliance on Administrative Agent and Other Lenders
    58  
Section 11.09 Resignation of Administrative Agent
    58  
Section 11.10 Administrative Agent Fees
    59  
Section 11.11 Execution of Collateral Documents
    59  
Section 11.12 Collateral
    59  
Section 11.13 Agency for Perfection
    60  
 
       
Article XII. Assignments
    60  
Section 12.01 Assignments
    60  
Section 12.02 Dissemination of Information
    63  
Section 12.03 Tax Treatment
    63  

iii 



--------------------------------------------------------------------------------



 



      SCHEDULES
 
   
SCHEDULE 1
  Commitments of Lenders
SCHEDULE 2.10
  Existing Letters of Credit
SCHEDULE 6.14
  Subsidiaries
SCHEDULE 6.17
  Licenses
SCHEDULE 7
  Transaction Documents
SCHEDULE 7.19
  Post-Closing Matters
 
    EXHIBITS
 
   
EXHIBIT A-1
  Form of Revolving Loan Note
EXHIBIT A-2
  Form of Draw Loan Note
EXHIBIT B
  Form of Guarantee
EXHIBIT C
  Form of Security Agreement
EXHIBIT D
  Form of Investment Property Security Agreement
EXHIBIT E
  Form of Assignment and Acceptance Agreement

i 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING)
     THIS AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING), dated as of
March 31, 2009 (as the same may be amended, supplemented, or otherwise modified
and in effect from time to time in accordance with the terms hereof, this
“Agreement”) is entered into by and among FRANKLIN CREDIT MANAGEMENT
CORPORATION, a Delaware Corporation, and FRANKLIN CREDIT HOLDING CORPORATION, a
Delaware corporation (each, a “Borrower” and collectively “Borrowers”), THE
FINANCIAL INSTITUTIONS PARTY HERETO AS LENDERS (each, a “Lender” and
collectively, the “Lenders”) and THE HUNTINGTON NATIONAL BANK, a national
banking association (“Huntington”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and as Issuing Bank for certain Letters of Credit.
RECITALS:
     WHEREAS, each FCMC and Huntington (as successor-in-interest to Sky Bank)
are parties to that certain Flow Warehousing Credit and Security Agreement,
dated as of August 11, 2006, as the same has been amended, supplemented,
restated, or otherwise modified prior to the date of this Agreement (the
“Franklin Warehousing Agreement”), pursuant to which Huntington holds certain
outstanding loans made to such Borrower and in connection therewith issued
certain outstanding letters of credit for the account of such Borrower
(collectively, the “Franklin Warehousing Credits”), which loans and
reimbursement obligations under such letters of credit are secured by, among
other things, certain Mortgage Loans as provided in the Franklin Warehousing
Agreement and the other agreements entered into in connection therewith; and
     WHEREAS, FCMC and Huntington (as successor-in-interest to Sky Bank) are
parties to that certain Term Loan and Security Agreement, dated as of
February 22, 1995, as the same has been amended, supplemented, restated, or
otherwise modified prior to the date of this Agreement (the “Franklin Term Loan
Agreement”), pursuant to which Huntington holds certain outstanding loans made
to such Borrower (the “Franklin Revolving Loans”), which loans are secured by,
among other things, certain Mortgage Loans as provided in the Franklin Term Loan
Agreement and the other agreements entered into in connection therewith; and
     WHEREAS, the Franklin Warehousing Agreement and the Franklin Term Loan
Agreement are collectively referred to as the “Credit Agreements,” and the
Franklin Warehousing Credits, and the Franklin Revolving Loans are collectively
referred to as the “Commercial Credits;” and
     WHEREAS, each Borrower, certain other affiliates of the Borrowers, and
Huntington are parties to that certain First Amended and Restated Forbearance
Agreement and Amendment to Credit Agreements dated as of December 19, 2008, as
the same has been amended, supplemented, restated, or otherwise modified prior
to the date of this Agreement, and which amended and restated a certain
Forbearance Agreement and Amendment to Credit Agreements dated as of
December 27, 2007 (together, the “Existing Forbearance Agreement”), pursuant to
the terms of which Huntington agreed not to exercise its rights to initiate
proceedings to foreclose or otherwise realize upon the Collateral which secures
the Obligations of the loan

1



--------------------------------------------------------------------------------



 



parties thereunder as a consequence of the defaults acknowledged therein, the
loan parties thereto granted Liens to Huntington in all assets of such loan
parties as provided in such loan documents and other agreements entered into in
connection therewith, and Holding guaranteed the full payment of each Commercial
Credit; and
     WHEREAS, in connection with the Credit Agreements and the Existing
Forbearance Agreement, each Borrower and certain other borrowers, as applicable,
are parties to certain promissory notes, security agreements, pledge agreements,
powers of attorney, letter of credit reimbursement agreements, control
agreements, joinder agreements, counterpart signature pages, assignments,
collateral assignments, guaranties, banking services agreements, hedging
agreements, financing statements and other loan documents (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
together with each Credit Agreement and Existing Forbearance Agreement, an
“Existing Loan Document”, and together the “Existing Loan Documents”); and
     WHEREAS, the Borrowers, the Administrative Agent, and the Lenders wish to
amend and restate Tranche D in full under the Credit Agreements and the Existing
Forbearance Agreement and assign all Liens held in respect of a portion of the
collateral security therefor to the Administrative Agent in order to, among
other things, (a) maintain a credit facility in an amount not to exceed the
maximum amount of the Commitment, composed of: (i) a separate existing letter of
credit facility in an amount not to exceed the aggregate sum of the Letter of
Credit Commitment, (ii) a revolving line of credit facility in an amount not to
exceed the aggregate sum of the Revolving Loan Commitment, and (iii) a draw
credit facility in an amount not to exceed the aggregate sum of the Draw Loan
Commitment, (b) maintain Tranche D as a full recourse obligation of each
Borrower, and (c) reaffirm all obligations, liabilities, and Liens and grant
Liens on substantially all assets of each Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
          Article I. Definitions and Accounting Matters.
          Section 1.01 Certain Defined Terms. As used herein and the recitals,
the following terms shall have the following meanings (all terms defined in this
Section 1.01 or in other provisions of this Agreement in the singular to have
the same meanings when used in the plural and vice versa):
     “Address for Notices” shall have the meaning assigned thereto in
Section 10.02.
     “Administrative Agent” shall have the meaning assigned to that term in the
preamble and as further defined in Section 11.01.
     “Administrative Agent Fee” shall mean an annual to be determined by the
Administrative Agent at such time as Huntington and its Affiliates are not the
only Lenders hereunder, payable to the Administrative Agent.

2



--------------------------------------------------------------------------------



 



     “Advance” or “Advances” shall mean any one or more of the Revolving Loan
Advances or the Draw Loan Advances.
     “Affected Lender” shall have the meaning assigned thereto in
Section 2.03(c).
     “Affiliate” shall mean, with respect to any Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power (a) to vote ten percent
(10%) or more of the securities (on a fully diluted basis) having ordinary
voting power for the directors or managing general partners (or their
equivalent) of such Person, or (b) to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise; provided, however, that with respect to
the Loan Parties, under common control with” shall mean “under common control of
Holding with”, in each instance of this Agreement, other than Section 7.08 and
Section 7.18.
     “Agreement” shall have the meaning assigned to that term in the preamble of
this Agreement.
     “Applicable Collections Amount” shall have the meaning assigned thereto in
Section 2.04(c).
     “Applicable Draw Loan Margin” shall mean six percent (6.00%).
     “Applicable Margin” shall mean eight percent (8.00%).
     “Application and Agreement for Letter of Credit” shall mean an application
and agreement for standby letter of credit by, between, and among any Borrower,
on the one hand, and Huntington, on the other hand, in a form provided by
Huntington, either as originally executed or as it may from time to time be
supplemented, modified, amended, renewed, or extended.
     “Approved Expenses” shall mean those expenses of any Borrower as set forth
in the budget periodically submitted to the Administrative Agent, which budget
shall be subject to the written consent of the Administrative Agent, which
consent will not be withheld unreasonably, and shall include without limitation,
fees and expenses incurred in the ordinary course of business, all fees and
charges in respect of Letters of Credit and banking services provided for the
account of any Borrower and reasonable costs of any litigation to require
sellers of Mortgage Loans to repurchase such loans because of fraud,
misrepresentation, or breach of warranty.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.02) and accepted by the Administrative Agent,
in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

3



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended by the Bankruptcy Reform Act and as further
amended from time to time, or any successor statute.
     “Bankruptcy Reform Act” shall mean the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005, effective as of October 17, 2005.
     “Blocked Account” shall have the meaning assigned to such term in
Section 3.01(a).
     “Borrower” shall have the meaning assigned to that term in the preamble of
this Agreement.
     “Business Day” shall mean any day other than (i) a Saturday, Sunday, or
other day on which commercial banks are required or authorized to close under
the laws of the State of Ohio or (ii) a day on which any Custodian is required
or authorized to close under the laws of the state in which such Custodian’s
offices are located and, if such day relates to a determination of LIBOR, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.
     “Capital Lease Obligations” shall mean, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
other Equity Interests in an entity however designated, any membership interests
in a limited liability company, any and all similar ownership interests in a
Person, in each case whether certificated or uncertificated, and any and all
warrants or options to purchase any of the foregoing.
     “Cash Equivalents” shall mean (a) securities with maturities of 90 days or
less from the date of acquisition thereof that are issued or fully Guaranteed or
insured by the United States Government or any agency thereof, (b) certificates
of deposit and eurodollar time deposits with maturities of 90 days or less from
the date of acquisition thereof and overnight bank deposits, in each case of any
commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, in each case having a term of not more than seven
days and relating to securities issued or fully Guaranteed or insured by the
United States Government, (d) commercial paper of a domestic issuer rated at
least A-1 or the equivalent thereof by Standard and Poor’s Ratings Group (“S&P”)
or P-1 or the equivalent thereof by Moody’s, and in either case maturing within
90 days after the date of acquisition thereof, (e) securities with maturities of
90 days or less from the date of acquisition thereof that are issued or fully
Guaranteed by any state, commonwealth, or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth, or
territory or by any foreign government, in each case the securities of which
state, commonwealth, territory, political subdivision, taxing authority, or
foreign government (as

4



--------------------------------------------------------------------------------



 



the case may be) are rated at least A by S&P or A by Moody’s, (f) securities
with maturities of 90 days or less from the date of acquisition thereof that are
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition, or (g) shares of money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.
     “Change of Control” shall mean, (a) with respect to any Borrower, the
replacement of a majority of the board of directors from the directors who
constituted the board of directors on the Effective Date for any reason other
than death or disability, and such replacement shall not have been approved by
such board of directors, as constituted on the Effective Date (or as changed
over time with the approval of the then existing board of directors of Holding);
or (b) a Person or Persons acting in concert, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases, exercise
of the stock pledge or otherwise, shall have become the beneficial owner (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
of equity securities of any Borrower representing more than 20% of the combined
voting power of the outstanding securities of such Person, ordinarily having the
right to vote in the election of directors from the beneficial owners as of the
Effective Date; or (c) with respect to FCMC, the failure of Holding to own,
directly or indirectly, and free and clear of any adverse claims (other than
Liens securing the obligations under the Legacy Loans Credit Agreement), 100% of
the issued and outstanding Capital Stock of such Borrower.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall have the meaning assigned to such term in the Security
Agreement, Mortgage, or any other Loan Document executed and delivered to the
Administrative Agent by any Loan Party and shall include without limitation:

  (i)   a first and best Lien on FCMC’s Cash or Cash Equivalents in account
number 01892543486 at Huntington, maintained in an amount satisfactory to the
Administrative Agent, but not less than $8,500,000;     (ii)   a Mortgage in
certain real property interests of FCMC at 6 Harrison Street, Unit 6, New York,
New York, subject to the existing Lien of Huntington, as agent for certain
lenders under the Legacy Loans Credit Agreement;     (iii)   a first and best
Lien on all FCMC’s now owned or hereafter acquired right, title, and interest in
personal property;     (iv)   a first Mortgage in certain real property
interests of FCMC at 350 Albany St. New York, New York; and     (v)   any monies
or sums due FCMC in respect of any program sponsored by any Governmental
Authority, including without limitation any fees received, directly or
indirectly, under the U.S. Treasury Homeowners Affordability and Stability Plan.

     “Collection Account” shall mean that certain account, subject to a Control
Agreement, in the name of the Administrative Agent, being account number
01899715877, maintained at Huntington, or such other similar account subject to
a Control Agreement as may be specified in writing by the Administrative Agent
from time to time as a “Collection Account.”

5



--------------------------------------------------------------------------------



 



     “Collections” shall mean, without duplication, all collections from
accounts receivable, distributions, dividends, payments and other proceeds, net
liquidation proceeds or insurance proceeds, received by or for the account of
any Borrower, or received by the Administrative Agent on or in respect of any
asset, property or otherwise constituting part of the Collateral, including
without limitation (i) the net cash proceeds received by any Borrower or any of
its Subsidiaries, together with any non-offered securities issued, in connection
with the securitization or sale of any property, and (ii) the related proceeds
of any liquidation, collection, sale, receipt, appropriation or realization upon
the Collateral, net of Approved Expenses, if any.
     “Commercial Credits” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Commitment” shall mean, as to any Lender, such Lender’s (i) Letter of
Credit Commitment, (ii) Revolving Loan Commitment to make or maintain any
Revolving Loan Advance, and (iii) Draw Loan Commitment to make or maintain any
Draw Loan Advance.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
written agreement, instrument, or other undertaking to which such Person is a
party or by which it or any of its property is bound, or any provision of any
security issued by such Person.
     “Control Agreement” means each control agreement, in form and substance
satisfactory to the Administrative Agent, executed and delivered by any
Borrower, the Administrative Agent, and the applicable depositary bank.
     “Credit Agreements” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Default” shall mean an Event of Default or an event that, with notice or
lapse of time or both, would become an Event of Default.
     “Disbursement Accounts” shall have the meaning assigned to such term in
Section 3.01(b).
     “Dollars” and “$” shall mean lawful money of the United States of America.
     “Draw Loan” is defined in Section 2.01(c).
     “Draw Loan Advance” and “Draw Loan Advances” shall have the meanings
assigned to those terms in Section 2.01.
     “Draw Loan Commitment” shall mean, as to any Lender, the lesser of (i) the
Commitment of such Lender to make a Draw Loan Advance as set forth on
Schedule 1, or (ii) the aggregate fair market value of the Guarantor Collateral,
in the case of (A) real Property, multiplied by 70%, and (B) other Property,
multiplied by an advance rate satisfactory to the Administrative Agent in its
good faith discretion, less in each instance the amount of any prior Mortgage or
Lien thereon. The original maximum aggregate amount of the Draw Loan Commitments
of all Lenders is $5,000,000.

6



--------------------------------------------------------------------------------



 



     “Draw Loan Note” shall mean the promissory note provided for each Lender’s
Draw Loan Advance and any promissory note delivered in substitution or exchange
therefor, in each case as the same shall be modified, supplemented, amended, or
restated and in effect from time to time in accordance with the terms of this
Agreement.
     “Effective Date” shall mean the date on which the conditions set forth in
Section 5.01 are satisfied.
     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender
(other than an individual), (c) any other Person approved by the Administrative
Agent, and prior to a Default, by FCMC, (d) a commercial bank organized under
the laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (e) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States and has complied with
Section 3.03, (f) a finance company, insurance company, or other financial
institution or fund that has complied with Section 3.03 and is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business and having (together with its Affiliates) total assets in
excess of $250,000,000; provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include any Loan Party or an Affiliate of any Loan Party.
     “Equity Interests” shall mean any and all shares, interests,
participations, or other equivalents (however designated) of Capital Stock of a
corporation, any other equity interests in an entity however designated, any
membership interests in a limited liability company, any and all similar
ownership interests in a Person, in each case whether certificated or
uncertificated, and any and all warrants or options to purchase any of the
foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Borrower is a member or (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which any
Borrower is a member.
     “Event of Default” shall have the meaning provided in Article 8.
     “Existing Forbearance Agreement” shall have the meaning assigned to that
term in the recitals of this Agreement.
     “Existing Loan Documents” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Facility Fee” shall mean $135,000.

7



--------------------------------------------------------------------------------



 



     “FCMC” shall mean Franklin Credit Management Corporation, a Delaware
corporation.
     “Form W-8BEN” shall have the meaning assigned thereto in Section 3.03(a).
     “Form W-8ECI” shall have the meaning assigned thereto in Section 3.03(a).
     “Franklin Revolving Loans” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Franklin Term Loan Agreement” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “Franklin Warehousing Agreement” shall have the meaning assigned to that
term in the recitals of this Agreement.
     “Franklin Warehousing Credits” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States of America.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over any Borrower,
any of their Subsidiaries, or any of their properties.
     “Guarantee” shall mean, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities, or services, or to take-or-pay or otherwise);
provided that the term “Guarantee” shall not include (i) endorsements for
collection or deposit in the ordinary course of business or (ii) obligations to
make servicing advances for delinquent taxes and insurance, or other obligations
in respect of Mortgage securing any Mortgage Loan or REO Property. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.
     “Guarantor” shall mean (i) Thomas J. Axon, in respect of the Draw Loan, and
(ii) any other Person which has become obligated to the Administrative Agent or
the Lenders in respect of any of the Obligations under any Loan Document
pursuant to the terms of a Guarantee, including without limitation James Thomas
Realty LLC.
     “Guarantor Collateral” shall mean collectively (i) a Mortgage on certain
commercial real Property in favor of the Administrative Agent, commonly known as
6 Harrison Street, Unit 5, New York, New York, subject only to a Mortgage in
favor of the Communication Workers of America securing Indebtedness not to
exceed the principal sum of $550,000, (ii) a first and exclusive Lien on one or
more promissory notes or other obligations in the aggregate amount of

8



--------------------------------------------------------------------------------



 



$2,019,919.02 as of the Effective Date, secured by first and second Mortgages on
commercial Real Property known as 18 Harrison Street, New York, New York, and
(iii) a first and exclusive Lien on a certain Demand Note in the amount of
$1,315,382 as of the Effective Date, secured by a first Mortgage on commercial
Real Property known as 185 Franklin Street, New York, New York .
     “HF” shall mean Huntington Finance LLC, an Ohio limited liability company.
     “Holding” shall mean Franklin Credit Holding Corporation, a Delaware
corporation.
     “Huntington” shall have the meaning assigned to that term in the preamble
of this Agreement.
     “Indebtedness” shall mean, for any Person: (a) obligations created, issued,
or incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities, or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable within ninety (90) days of the
date the respective goods are delivered or the respective services are rendered;
(c) indebtedness and obligations of others secured by a Lien on the Property of
such Person, whether or not the respective Indebtedness so secured has been
assumed by such Person; (d) obligations (contingent or otherwise) of such Person
in respect of letters of credit or similar instruments issued or accepted by
banks and other financial institutions for account of such Person; (e) Capital
Lease Obligations of such Person; (f) obligations of such Person under
repurchase agreements or like arrangements; (g) indebtedness and obligations of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness and obligations of general partnerships of which such Person is
a general partner; and (j) any other indebtedness or obligation of such Person
evidenced by a note, bond, debenture, or similar instrument.
     “Indemnified Party” shall have the meaning assigned thereto in
Section 10.03.
     “Interest Period” shall mean, with respect to any Advance, (i) initially,
the period commencing on the Effective Date with respect to such Advance and
ending on the calendar day prior to the Payment Date of the next succeeding
month; (ii) thereafter, each period commencing on the Payment Date of one month
and ending on the calendar day prior to the Payment Date of the next succeeding
month; provided, that if any Interest Period would otherwise expire on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day; provided, however, that if such next succeeding
Business Day occurs in the following calendar month, then such Interest Period
shall expire on the immediately preceding Business Day, and provided further
that interest shall continue to accrue on all amounts due and payable hereunder
that remain unpaid on the applicable Termination Date until such time as such
amounts are paid in full.

9



--------------------------------------------------------------------------------



 



     “Interest Rate” shall mean, for each day: (i) in respect of the Revolving
Loan Advances, a per annum rate equal to LIBOR for that day plus the Applicable
Margin, and (ii) in respect of the Draw Loan Advances, a per annum rate equal to
LIBOR for that day plus the Applicable Draw Loan Margin.
     “Inventory” means all now owned or hereafter acquired right, title and
interest in “inventory” (as defined in the UCC) and goods, goods in transit,
goods held for sale or lease, or to be furnished under any contract of service,
raw materials, work in process or supplies, and all materials used or consumed
in the business of any Borrower, and any property the sale or other disposition
of which has given rise to Accounts and which has been returned, repossessed or
stopped in transit.
     “Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any securities or Equity Interest, or of a
beneficial interest in any securities or Equity Interest issued by any other
Person, (ii) any purchase by that Person of all or a significant part of the
Property of a business conducted by another Person, and (iii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable, and similar items made or
incurred in the ordinary course of business as presently conducted), or a
capital contribution by that Person to any other Person, including all
Indebtedness to such Person arising from a sale of Property by such Person other
than in the ordinary course of its business.
     “Investment Company Act” shall have the meaning assigned thereto in
Section 6.07.
     “Issuing Bank” shall mean initially Huntington, and thereafter means any
Lender that, at the request of the Administrative Agent and with the consent of
each Borrower, agrees, in such Lender’s sole discretion, to become an Issuing
Bank for the purpose of issuing Letters of Credit pursuant to Section 2.10.
     “Legacy Loans Credit Agreement” shall mean that certain Amended and
Restated Credit Agreement dated as of the Effective Date by and among Franklin
Asset Corporation, Tribeca Lending Corp., the other borrowers party thereto, the
financial institutions party thereto as lenders, and The Huntington National
Bank, as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.
     “Lender” shall have the meaning assigned thereto in the preamble hereof and
includes the financial institutions party hereto as Lenders on the Effective
Date and parties that become Lenders thereafter pursuant to an Assignment and
Acceptance.
     “Letter of Credit” and “Letters of Credit” shall mean any letter of credit
issued by the Issuing Bank for the account of any Borrower, either as originally
issued or as the same may, from time to time, be amended or otherwise modified,
extended, or replaced.
     “Letter of Credit Commitment” shall mean, as to any Lender, the Commitment
of such Lender to pay any Risk Participation Liability as set forth on
Schedule 1. The original aggregate amount of the Letter of Credit Commitments of
all Lenders is $6,500,000.

10



--------------------------------------------------------------------------------



 



     “Letter of Credit Exposure” shall mean, as of any date of determination,
the aggregate undrawn stated amount of all outstanding Letters of Credit plus
the aggregate of all amounts drawn under Letters of Credit for which the Issuing
Bank has not yet received payment or reimbursement (whether from any Borrower or
otherwise); provided, however, that the Letter of Credit Exposure shall at no
time exceed the aggregate sum of the Letter of Credit Commitment.
     “Letter of Credit Facing Fee” shall mean, with respect to each issued and
outstanding Letter of Credit, a facing fee payable to the Issuing Bank, for its
own account, at the rate of 0.125% per annum multiplied by the average daily
undrawn amount of such Letter of Credit during the period in respect of which
such fee is paid.
     “Letter of Credit Fee” shall mean (i) a fee equal to fifty percent (50%) of
the Applicable Margin, due and payable in advance to the Issuing Bank upon the
issuance of each Letter of Credit, which shall be shared among the Lenders,
based of each Lender’s Pro Rata Share of the Letter of Credit Commitment.
     “LIBOR” shall mean, for each day during an Interest Period with respect to
an Advance, the rate per annum obtained by dividing (1) the actual or estimated
per annum rate, or the arithmetic mean of the per annum rates, of interest for
deposits in U.S. dollars for one (1) month, as determined by the Administrative
Agent in its good faith discretion based upon information which appears on page
LIBOR01, captioned British Bankers Assoc. Interest Settlement Rates, of the
Reuters America Network, a service of Reuters America Inc. (or such other page
that may replace that page on that service for the purpose of displaying London
interbank offered rates; or, if such service ceases to be available or ceases to
be used by the Administrative Agent, such other reasonably comparable money rate
service as the Administrative Agent may select) or upon information obtained
from any other reasonable procedure, as of two (2) Business Days prior to the
commencement of such Interest Period; by (2) an amount equal to one minus the
stated maximum rate (expressed as a decimal), if any, of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) that is specified on each date LIBOR is
determined by the Board of Governors of the Federal Reserve System (or any
successor agency thereto) for determining the maximum reserve requirement with
respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of such Board) maintained by a member bank of such
system, or any other regulations of any Governmental Authority having
jurisdiction with respect thereto, all as conclusively determined by the
Administrative Agent. As used herein, “banking day” shall mean any day other
than a Saturday or a Sunday on which banks are open for business in Columbus,
Ohio, and on which banks in London, England, settle payments. Subject to any
maximum or minimum interest rate limitation specified herein or by applicable
law, LIBOR shall change automatically without notice to any Borrower immediately
on the first day of each Interest Period, with any change thereto effective as
of the opening of business on the day of any change.
     “LIBOR Advance” shall mean an Advance bearing an Interest Rate based on
LIBOR.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest, or any

11



--------------------------------------------------------------------------------



 



preference, priority or other agreement or preferential arrangement of any kind
or nature whatsoever.
     “Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Agreement, each agreement in respect of a Blocked Account, Disbursement
Account, Collection Account, or Reserve Account, each deposit account control
agreement, each Application and Agreement for Letter of Credit, letter of credit
reimbursement agreement, pledge agreement, joinder agreement, collateral
assignments, Guarantee, banking services agreement, cash management agreement,
amendment, modification agreement, instrument, financing statements and each
other document or agreement relating to this Agreement or the transactions
contemplated by this Agreement; provided, however, no Transaction Document shall
be a Loan Document.
     “Loan Parties” shall mean each Borrower and any Guarantor collectively, and
“Loan Party” means any Borrower, any Guarantor and any other Person which has
become obligated to the Administrative Agent or any Lender under the terms of
this Agreement or any other Loan Document pursuant to a joinder, supplement or
Guarantee and other Loan Documents satisfactory to the Administrative Agent in
its sole and absolute discretion.
     “Mandatory Prepayment Event” shall mean:
     (a) any sale, transfer, or other disposition of any Property of any
Borrower or any property constituting Collateral pursuant hereto; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Property of any
Borrower or any Collateral; or
     (c) the issuance by any Borrower of any Equity Interests, or the receipt by
Borrower of any capital contribution; or
     (d) the incurrence by any Borrower of any Subordinated Indebtedness; or
     (e) the receipt by any Borrower of the proceeds of any settlement or
monetary judgment in respect of any litigation or other similar proceeding.
     “Margin Stock” shall have the meaning assigned to that term in Regulation U
of the Board of Governors of the Federal Reserve System (or any successor agency
thereto) as in effect from time to time.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
operations, business, properties, liabilities (actual or contingent), or
condition (financial or otherwise) of any Borrower, (b) the ability of any Loan
Party to perform in all material respects its Obligations under this Agreement
or any obligations under any of the Loan Documents to which it is a party, (c)
the validity or enforceability in all material respects of any of the Loan
Documents, other than any Loan Document that is terminated with the prior
written consent of the Administrative Agent, and if required hereby, the
Required Lenders, (d) the rights and remedies of the

12



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender under any of the Loan Documents (including
without limitation the Administrative Agent’s or any Lender’s ability to
foreclose upon any Collateral or to exercise any of its other rights or remedies
under any of the Loan Documents, whether as a secured party under the Uniform
Commercial Code, in equity, at law or otherwise), (e) the timely payment of the
principal of or interest on the Advances or other amounts payable in connection
therewith or (f) the Collateral; provided, however, that in no event shall a
Material Adverse Effect be deemed to occur as a result of the consummation of
the Transaction Documents.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgage” shall mean, any mortgage, security agreement and assignment of
rents, deed of trust, security deed or other instrument which creates a Lien on
the fee simple or a leasehold estate in the real property and related personal
property securing any obligation described therein.
     “Mortgage Loan” shall mean any mortgage loan in which any Borrower has an
interest, which mortgage loan includes, without limitation, (i) a mortgage note,
the related Mortgage and all other mortgage loan documents and (ii) all right,
title and interest of any Borrower in and to the related property subject to a
Mortgage as collateral security therefor.
     “Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by any Borrower or any ERISA Affiliate and that is covered by Title IV of
ERISA.
     “Net Income Before Taxes” of any Person shall mean, for any period, the net
income (or loss) of such Person before taxes for such period taken as a single
accounting period, determined in conformity with GAAP.
     “Net Proceeds” shall mean, with respect to any Mandatory Prepayment Event,
(a) the cash proceeds received in respect of such Mandatory Prepayment Event,
including (i) any cash received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), (ii) in the case of a casualty or
other insured damage to any property or asset of any Borrower, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, in each case net of (b) the sum of (i) all
reasonable and customary fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such Mandatory Prepayment Event, and
(ii) in the case of a sale, transfer or other disposition of an asset or a
casualty, a condemnation or similar proceeding, or the receipt of any tax
refund, the amount of all payments required to be made as a result of such
Mandatory Prepayment Event to repay Indebtedness (other than Advances) secured
by such asset.
     “Net Worth” shall mean, at the time of each determination, in respect to
any Person and for all purposes, the excess of total assets of such Person over
total liabilities of such Person, determined in accordance with GAAP.

13



--------------------------------------------------------------------------------



 



     “New Trust” shall mean Franklin Mortgage Asset Trust 2009-A, a Delaware
statutory trust.
     “Note” or “Notes” shall mean any one or more of the Revolving Loan Notes or
the Draw Loan Notes.
     “Obligations” shall mean all loans, debts, principal, interest (including
any interest that, but for the commencement of an insolvency proceeding, would
have accrued), premiums, liabilities (including all amounts charged to any
Borrower’s account pursuant hereto), obligations (including indemnification
obligations), fees (including the fees provided for in this Agreement), charges,
costs, expenses (including any fees or expenses that, but for the commencement
of an insolvency proceeding would have accrued), lease payments, guaranties,
covenants, and duties of any kind and description owing by any Borrower to any
Secured Party pursuant to or evidenced by any Loan Document and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all expenses that any Borrower is
required to pay or reimburse by any Loan Document, by law, or otherwise. Any
reference in this Agreement or in any Loan Document to the Obligations shall
include all extensions, modifications, renewals, or alterations thereof, both
prior and subsequent to any insolvency proceeding.
     “Payment Date” shall mean either (a) the last day of each calendar month
or, if such day is not a Business Day, the next succeeding Business Day, or
(b) in the case of the final Payment Date for the Advances, the Termination
Date; provided, however, payments of interest accrued on the Advances shall
commence on April 30, 2009. If the due date of any payment due in respect to any
Advance shall be a day that is not a Business Day, such due date shall be
extended to the next succeeding Business Day; provided, however, that if such
next succeeding Business Day occurs in the following calendar month, then such
due date shall be the immediately preceding Business Day.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).
     “Plan” shall mean an employee benefit or other plan established or
maintained by any Borrower or any ERISA Affiliate and that is covered by Title
IV of ERISA, other than a Multiemployer Plan.
     “Post-Default Rate” shall mean, in respect of any principal of any Advance
or any other amount under this Agreement, any Note or any other Loan Document
that is not paid when due to the Administrative Agent, Issuing Bank, any Lender
or any Affiliate thereof (whether at stated maturity, by acceleration or
mandatory prepayment or otherwise), a rate per annum during the period from and
including the due date to but excluding the date on which such amount is paid in
full equal to the sum of (x) five percent (5.00%) per annum plus (y) the related
fixed or variable Interest Rate otherwise applicable to such Advance or other
amount.

14



--------------------------------------------------------------------------------



 



     “Prime Commercial Rate” shall mean the commercial lending rate of interest
per annum as fixed from time to time by the management of Huntington and its
successors, at its main office and designated as its “Prime Commercial Rate,”
from time to time in effect, with each change in such rate automatically and
immediately changing the interest rate on all applicable Advances without notice
to Borrowers, subject to any maximum or minimum interest rate limitation
specified by applicable law. Each Borrower hereby waives any right to claim that
the Prime Commercial Rate is an interest rate other than that rate designated by
Huntington as its “Prime Commercial Rate” on the grounds that: (i) such rate may
or may not be published or otherwise made known to each Borrower or
(ii) Huntington may make loans to certain borrowers at interest rates that are
lower than its “Prime Commercial Rate.”
     “Pro Forma Balance Sheet” shall have the meaning assigned thereto in
Section 6.10(b).
     “Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal, or mixed, and whether tangible or
intangible.
     “Pro Rata Share” shall mean, for any Lender as of any date of
determination, the percentage obtained, by dividing (A) the Commitment of such
Lender by (B) the aggregate Commitments of all Lenders (the applicable amount in
clause (A) above being such Lender’s “Commitment Exposure” as of such date of
determination).
     “Purchasers” shall have the meaning assigned thereto in Section 12.01(b).
     “Register” shall have the meaning assigned thereto in Section 12.01(d).
     “Regulation U” shall mean Regulation U of the Board of Governors of the
Federal Reserve System (or any successor agency thereto), as the same may be
modified and supplemented and in effect from time to time.
     “Related Assets” shall have the meaning assigned thereto in
Section 7.03(f).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, and
advisors of such Person and of such Person’s Affiliates.
     “REO Property” shall mean any real property, the title to which is held by
any Borrower or one of its Subsidiaries, together with all buildings, fixtures
and improvements thereon and all other rights, benefits and proceeds arising
from and in connection with such property.
     “Required Lenders” shall mean the Lenders having in the aggregate at least
50.1% of the sum of the Commitment Exposure of all Lenders.
     “Required Payments” shall have the meaning assigned thereto in
Section 2.04(c).
     “Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws, limited liability company agreement (whether written
or oral), certificate of formation or other organizational or governing
documents of such Person, and any law, treaty, rule, or regulation (including,
without limitation, the Investment Company Act of 1940, as amended) or

15



--------------------------------------------------------------------------------



 



determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
     “Reserve Account” shall mean that certain account, subject to a Control
Agreement, in the name of the Administrative Agent, being account number
01892594529, for the payment of any expense of a Borrower approved by the
Administrative Agent, maintained at Huntington, or such other similar account as
may be specified in writing by the Administrative Agent from time to time as the
“Reserve Account.”
     “Reserves” shall mean such cash reserves in the Reserve Account or such
other collateral account subject to a Control Agreement pledged as security for
the Obligations as the Administrative Agent shall establish in such amounts, and
with respect to such matters, as the Administrative Agent in its good faith
discretion shall deem necessary or appropriate, including without limitation, to
make available to any Borrower or a creditor of any Borrower with respect to
(i) sums that any Borrower is required to pay pursuant to any Contractual
Obligations (such as taxes, or assessments), (ii) Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable law
in and to an item of Collateral, (iii) the payment of any Required Payment or
interest under any Advance, or any fees or expenses owing or anticipated to be
owing to any Secured Party under the terms of any Loan Document, and (iv) funds
required to preserve or protect any of the Collateral.
     “Responsible Officer” shall mean, as to any Person, the chief executive
officer or, with respect to financial matters, the chief financial officer of
such Person; provided, that in the event any such officer is unavailable at any
time he or she is required to take any action hereunder, Responsible Officer
shall mean any officer authorized to act on such officer’s behalf as
demonstrated by a certificate of corporate resolution.
     “Restricted Payment” shall mean (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock or
Equity Interest of any Borrower now or hereafter outstanding, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock or Equity Interest of any Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase, or retire, or to obtain the
surrender of, any outstanding warrants, options, or other rights to acquire
shares of any class of Capital Stock or Equity interest of any Borrower now or
hereafter outstanding, and (iv) any payment or prepayment of principal, premium,
if any, or interest, fees, or other charges on or with respect to, and any
redemption, purchase, retirement, defeasance, sinking fund or similar payment
and any claim to rescission with respect to, any Subordinated Indebtedness.
     “Revolving Loan” is defined in Section 2.01(b).
     “Revolving Loan Advance” and “Revolving Loan Advances” shall have the
meanings assigned to those terms in Section 2.01.

16



--------------------------------------------------------------------------------



 



     “Revolving Loan Commitment” shall mean, as to any Lender, the Commitment of
such Lender to make a Revolving Loan Advance as set forth on Schedule 1. The
original aggregate amount of the Revolving Loan Commitments of all Lenders is
$2,000,000.
     “Revolving Loan Note” shall mean the amended and restated promissory note
providing for each Lender’s Revolving Loan Advance and any promissory note
delivered in substitution or exchange therefor, in each case as the same shall
be modified, supplemented, amended, or restated and in effect from time to time
in accordance with the terms of this Agreement.
     “Risk Participation Liability” shall mean, as to each Letter of Credit, all
reimbursement obligations of any Borrower to the Issuing Bank with respect to a
Letter of Credit, consisting of (a) the amount available to be drawn or which
may become available to be drawn, and (b) all accrued and unpaid interest, fees,
and expenses payable with respect thereto.
     “Secured Parties” shall mean the Administrative Agent, the Issuing Bank,
and each Lender.
     “Security Agreement” shall mean each of: (i) a certain Amended and Restated
Security Agreement, substantially in the form of Exhibit C, and (ii) a certain
Investment Property Security Agreement, substantially in the form of Exhibit D,
each dated as of the date hereof and made by Borrowers in favor of the
Administrative Agent on behalf of the Secured Parties, as each of the same may
be amended, supplemented, or otherwise modified and in effect from time to time
in accordance with the terms thereof.
     “Servicer” shall mean FCMC or such other servicer of the assets of New
Trust.
     “Servicing Agreement” shall mean that certain Servicing Agreement entered
into as of the Effective Date between New Trust and FCMC with respect to the
assets purchased by New Trust pursuant to the Transactions, as amended,
restated, supplemented, substituted or otherwise modified from time to time.
     “Subordinated Indebtedness” shall mean any Indebtedness incurred by a
Borrower or any Subsidiary, the payment of which is subject to a debt
subordination agreement or other subordination provisions in favor of the
Administrative Agent, to the written satisfaction of the Administrative Agent
and the terms (including, without limitation, with respect to amount, maturity,
amortization, interest rate, premiums, fees, covenants, subordination terms,
events of default and remedies) of which are reasonably acceptable to the
Administrative Agent.
     “Subsidiary” shall mean, with respect to any Person, any corporation,
limited liability company, partnership or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

17



--------------------------------------------------------------------------------



 



     “Termination Date” shall mean March 31, 2010, or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.
     “Transaction Documents” shall mean the agreements set forth on Schedule 7
attached hereto.
     “Transactions” shall have the meaning assigned to that term in the Legacy
Loans Credit Agreement.
     “Transfer” shall have the meaning assigned thereto in Section 7.12.
     “Transferee” shall have the meaning assigned thereto in Section 12.02.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of Ohio; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than Ohio, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     “U.S. Taxes” shall have the meaning assigned thereto in Section 3.03(a).
          Section 1.02 Accounting Terms and Determinations. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Administrative Agent under
this Agreement shall be prepared, in accordance with GAAP.
          Article II. Advances and Prepayments.
          Section 2.01 Advances.
     Subject to the terms and conditions of this Agreement and in reliance on
the representations, warranties, and covenants of each Borrower herein set
forth, each Lender hereby severally agrees on the Effective Date to amend and
restate and make Advances described in this Section 2.01:
     (a) Letters of Credit Advances. The Issuing Bank shall issue Letters of
Credit for the account of any Borrower from time to time on any Business Day
during the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate amount not exceeding the Letter of Credit
Commitment in accordance with the terms and subject to the conditions of
Section 2.10 of this Agreement. Letters of Credit shall be used solely to assure
that all state licensing requirements of FCMC are met.
     (b) Revolving Loan Advances. Each Lender will extend a revolving credit
facility (the “Revolving Loan”) to Borrowers, subject to the terms and
conditions hereof, the principal sum outstanding under which at any time shall
not exceed such Lender’s Revolving Loan Commitment.

18



--------------------------------------------------------------------------------



 



     (i) Interest shall accrue on the unpaid balance of the Revolving Loan at an
interest rate per annum equal to LIBOR plus the Applicable Margin. All interest
accruing on the Revolving Loan shall be due and payable on each Payment Date.
     (ii) The principal sum and all obligations outstanding under the Revolving
Loan shall be due and payable in full on the earlier of (A) the date that the
Revolving Loan is due and payable in full pursuant to the terms of this
Agreement, whether by acceleration or otherwise, or (B) the Termination Date.
     (iii) The net proceeds of the Revolving Loan shall be used solely (A) to
assure that all state licensing requirements of FCMC are met, and (B) to pay
Approved Expenses of Holding.
     (b) Draw Loan Advances. Each Lender will extend a draw credit facility (the
“Draw Loan”) to Borrowers, subject to the terms and conditions hereof, the
principal sum outstanding under which at any time shall not exceed such Lender’s
Draw Loan Commitment.
     (i) Interest shall accrue on the unpaid balance of the Draw Loan at an
interest rate per annum equal to LIBOR plus the Applicable Draw Loan Margin. All
interest accruing on the Draw Loan shall be due and payable on each Payment
Date.
     (ii) The principal sum and all obligations outstanding under the Draw Loan
shall be due and payable in full on the earlier of (A) the date that the Draw
Loan is due and payable in full pursuant to the terms of this Agreement, whether
by acceleration or otherwise, or (B) the Termination Date.
     (iii) The proceeds of the Draw Loan may be advanced in partial amounts at
any time prior to ten (10) calendar days before the Termination Date; provided,
however, that no Draw Loan Advances repaid shall be readvanced.
     (iv) The net proceeds of the Draw Loan shall be used solely to provide for
working capital needs of FCMC.
     Section 2.02 Notes.
     (a) Each Lender’s Revolving Loan Advance shall be evidenced by an amended
and restated promissory note of Borrowers, substantially in the form of Exhibit
A-1, and each Lender’s Draw Loan Advance shall be evidenced by a promissory note
of Borrowers, substantially in the form of Exhibit A-2, in each case dated as of
the Effective Date and payable to such Lender or its registered assigns in a
principal amount equal to such Lender’s Pro Rata Share of the Revolving Loan
Commitment or the Draw Loan Commitment, as applicable.

19



--------------------------------------------------------------------------------



 



     (b) The date, amount, and Interest Rate applicable from time to time in
respect of each Advance made by a Lender, and each payment made on account of
the principal thereof or interest thereon, shall be recorded by such Lender on
its books and records and, prior to any transfer of the applicable Note, noted
by such Lender on the grid attached to such Note or any continuation thereof.
Any such recordation or notation shall be conclusive and binding on each
Borrower, absent manifest error; provided, that the failure of such Lender to
make any such recordation or notation shall not affect the obligations of any
Borrower to make payment when due of any amount owing hereunder or under such
Note in respect of the applicable Advance; and, provided further, that in the
event of any inconsistency between the Register and any Lender’s books and
records, the recordation in the Register shall govern.
     Section 2.03 Inability to Determine Rates; Illegality.
     Anything contained herein to the contrary notwithstanding, if, prior to or
upon any determination of LIBOR, for any applicable Interest Period:
     (a) the Administrative Agent or the Required Lenders determine in good
faith, which determination shall be conclusive and binding upon each Borrower,
that quotations of interest rates for the relevant deposits referred to in the
definition of “LIBOR” are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Advances as provided herein; or
     (b) the Administrative Agent or the Required Lenders determine in good
faith, which determination shall be conclusive and binding upon each Borrower,
that LIBOR is not likely to adequately cover the cost to such Lenders of making
or maintaining the relevant LIBOR Advances; or
     (c) any Lender (for purposes of this Section 2.03, an “Affected Lender”)
notifies the Administrative Agent that it has become unlawful for such Lender to
honor its obligations to make or maintain LIBOR Advances hereunder;
then the Administrative Agent shall give Borrowers prompt notice thereof and, so
long as such condition remains in effect, all Advances of the Lenders or such
Affected Lender, as the case may be, shall bear interest at a rate per annum
equal to the Prime Commercial Rate plus six percent (6%).
     Section 2.04 Payments of Interest on the Advances; Waterfall.
     (a) Interest on the Advances. Borrowers shall pay to the Administrative
Agent for the benefit of the Lenders interest on the aggregate outstanding
principal amount of the Advances for the period from and including the
respective dates of such Advances to but excluding the respective dates such
Advances are paid in full, in each case at a rate per annum equal to the
applicable Interest Rate. Notwithstanding the foregoing, Borrowers shall pay to
the Administrative Agent for the benefit of the Lenders interest at the
applicable Post-Default Rate (i) on the outstanding principal amount of any
Advances during any period when any Event of Default has occurred and is
continuing

20



--------------------------------------------------------------------------------



 



and (ii) on any interest or amount (other than principal of any Advance) payable
by Borrowers hereunder or under the Note that shall not be paid in full when
due, for the period from and including the due date thereof to but excluding the
date the same is paid in full. Accrued and unpaid interest on each Advance shall
be payable monthly on each Payment Date and on the Termination Date, except that
interest payable at the applicable Post-Default Rate shall accrue daily and
shall be payable promptly upon demand.
     (b) Payment Date Reports. No later than two (2) Business Days prior to each
Payment Date, the Administrative Agent shall provide to each Borrower a report
stating (i) the amount of interest due for the current Interest Period pursuant
to Section 2.04(a), and (ii) if such Payment Date occurs on a Termination Date,
the outstanding aggregate principal amount of the Advances; provided that the
failure of the Administrative Agent to make any such report shall not affect the
obligations of any Borrower to make payment when due of any amount owing
hereunder or under any Note in respect of the related Advances.
     (c) Distributions on Payment Dates. Without in any way limiting the
obligations of each Borrower to make the payments of interest that are required
to be made in respect of the Advances pursuant to Section 2.04(a) (with respect
to any Payment Date, the “Required Payments”), each Borrower hereby authorizes
and directs the Administrative Agent, on each Payment Date, to apply all
Collections received from and after the immediately preceding Payment Date to
but excluding such Payment Date (the aggregate amount of such Collections, after
deducting any Reserves, shall be referred to as the “Applicable Collections
Amount” in respect of such Payment Date) in the following order of priority:
first, to pay any costs, expenses, fees, charges, or indemnities due the
Administrative Agent under the terms of this Agreement or any Loan Document;
second, to pay any costs, expenses, fees, charges, or indemnities due any Lender
under the terms of this Agreement or any Loan Document;
third, to pay any Letter of Credit Facing Fee, Letter of Credit Fee, or other
fees due in respect of any Letter of Credit;
fourth, to the payment of interest on the Advances;
fifth, on a pro rata basis to repay any Letter of Credit Exposure, any Revolving
Loan Advances, and any Draw Loan Advances to any Lender in full;
sixth, to any obligations secured by any Collateral then remaining; and
seventh, to FCMC for the benefit of the Borrowers.
          Section 2.05 Mandatory Prepayments. Within five (5) Business Days
after the occurrence of any Mandatory Prepayment Event, Borrowers shall prepay
the Advances in an aggregate amount equal to the Net Proceeds of such Mandatory
Prepayment Event.

21



--------------------------------------------------------------------------------



 



          Section 2.06 Breakage. If any Borrower makes any prepayment of the
Advances on a day that is not a Payment Date, Borrowers shall indemnify each
Lender and hold each Lender harmless from and against any actual loss or expense
that such Lender may sustain or incur arising from (i) the re-employment of
funds obtained by such Lenders to maintain the portion of such Lender’s Advances
so prepaid or (ii) fees payable to terminate the arrangements from which such
funds were obtained, in either case which actual loss or expense shall be equal
to the excess, as determined by the such Lender, of (x) its cost of obtaining
funds for such portion of such Lender’s Advances for the period from the date of
such prepayment through the following Payment Date over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds not
utilized by reason of such prepayment for such period. This Section 2.06 shall
survive termination of this Agreement and payment in full of any Note.
     Section 2.07 Requirements of Law.
     (a) If any Requirement of Law or any change in the interpretation or
application thereof, or compliance by the Administrative Agent or any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

  (i)   shall subject the Administrative Agent or any Lender to any tax of any
kind whatsoever with respect to this Agreement, such Lender’s Note(s) or any
Advance(s) made by it (excluding net income taxes), or change the basis of
taxation of payments to the Administrative Agent or any Lender in respect
thereof;     (ii)   shall impose, modify, or hold applicable any reserve,
special deposit, compulsory advance, or similar requirement against assets held
by, or deposits or other liabilities in or for the account of, advances or other
extensions of credit by, or any other acquisition of funds by any office of such
Lender; or     (iii)   shall impose on the Administrative Agent or any Lender
any other condition;

and the result of any of the foregoing is to increase the cost to the
Administrative Agent or such Lender, by an amount which the Administrative Agent
or such Lender deems to be material, of making, continuing, or maintaining any
Advance or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, Borrowers shall promptly pay the Administrative Agent or such
Lender such additional amount or amounts as will compensate the Administrative
Agent or such Lender for such increased cost or reduced amount receivable
thereafter incurred.
     (b) If any Lender shall have determined that the adoption, effectiveness,
phase-in, or applicability of, or any change in, any Requirement of Law
regarding capital adequacy or in the interpretation or application thereof, or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority

22



--------------------------------------------------------------------------------



 



made subsequent to the date hereof shall have the effect of reducing the rate of
return on that Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which that Lender or such
corporation (taking into consideration that Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by that Lender to
be material, then from time to time, Borrowers shall promptly pay to that Lender
such additional amount or amounts as will thereafter compensate that Lender for
such reduction.
     (c) If the Administrative Agent or any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.07, it shall promptly notify
Borrowers of the event by reason of which it has become so entitled. A
certificate as to any additional amounts payable pursuant to this Section 2.07
submitted by the Administrative Agent or a Lender to any Borrower shall be
conclusive and binding on Borrowers in the absence of manifest error.
     (d) Failure or delay on the part of the Administrative Agent or any Lender
to demand compensation pursuant to this Section 2.07 shall not constitute a
waiver of the Administrative Agent’s or such Lender’s right to demand such
compensation.
          Section 2.08 Purpose of Advances. Letters of Credit and Revolving Loan
Advances shall be used solely (i) to assure that all state licensing
requirements of FCMC are met, and (ii) to pay approved expenses to Holding. Draw
Loan Advances shall be used solely to provide for working capital of FCMC.
          Section 2.09 Facility Fee. Borrowers agree, jointly and severally, to
pay the Facility Fee to the Administrative Agent on the Effective Date, for the
account of each applicable Lender according to its Pro Rata Share.
     Section 2.10 Letters of Credit.
     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement and any applicable Application and Agreement for Letter of Credit, on
any Business Day at least thirty (30) Business Days prior to the Termination
Date and upon Borrower’s written request to the Administrative Agent and the
Issuing Bank, the Issuing Bank may issue such Letters of Credit in such face
amounts as requested; provided that: (i) on the date of issuance of any Letter
of Credit and after giving effect to the issuance thereof, the Letter of Credit
Exposure will not exceed the amount of such Letter of Credit Exposure stated in
the definition of Letter of Credit Commitment; (ii) the expiry date of any
Letter of Credit shall not be later than the date which is thirty (30) days
prior to the Termination Date; provided, however, that the Issuing Bank may
permit, in its sole discretion any Letter of Credit to remain outstanding after
the Termination Date if one or more Loan Parties shall deposit prior to the date
that is ten (10) Business Days prior to the Termination Date into an account
with the Issuing Bank, in the name and for the benefit of the Issuing Bank, an
amount in cash equal to one hundred five percent (105%) of the face amount of
each such Letter of Credit as of such date, (iii) Borrower has provided the
information necessary for the Issuing Bank to complete the form of Letter of
Credit, and (iv) the issuance of such Letter of Credit would not violate any
policy of the Issuing

23



--------------------------------------------------------------------------------



 



Bank. On and after the Effective Date, the Letters of Credit issued by the
Issuing Bank for the account of any Borrower prior to the date of this Agreement
and set forth on Schedule 2.10 hereto shall be subject to the terms of this
Agreement and deemed issued pursuant to the terms hereof. Any deposit held by
the Issuing Bank as collateral for the payment and performance of the
obligations of any Borrower under the outstanding Letters of Credit shall be
under the Administrative Agent’s exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for letter of credit disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations or any other Obligations of
the Loan Parties at such time.
     (b) Reimbursement Obligations; Payment of Letter of Credit. Each Borrower
agrees unconditionally, irrevocably and absolutely to pay immediately to the
Issuing Bank the amount of each advance drawn under or pursuant to a Letter of
Credit or any draft related thereto (such obligation of each Borrower to
reimburse the Issuing Bank for an advance made under a Letter of Credit or a
related draft being hereinafter referred to as a “L/C Reimbursement
Obligation”), each such reimbursement to be made by Loan Parties no later than
the Business Day on which the Issuing Bank makes payment of each such draft. If
the Loan Parties at any time fail to repay an L/C Reimbursement Obligation, the
Loan Parties shall be deemed to have elected to borrow pursuant to the Revolving
Loan, as of the date of the advance giving rise to the L/C Reimbursement
Obligation in the amount of the unpaid L/C Reimbursement Obligation. Such
borrowing shall be made as of the date of the payment giving rise to such L/C
Reimbursement Obligation, automatically, without notice and without any
requirement to satisfy the conditions precedent otherwise applicable to an
advance under the Revolving Loan. If, for any reason, the Loan Parties fail to
repay an L/C Reimbursement Obligation on the day such L/C Reimbursement
Obligation arises, and, for any reason, the Administrative Agent is unable to
make or has no obligation to make an advance under the Revolving Loan, then such
L/C Reimbursement Obligation shall bear interest from and after such day, until
paid in full, at the interest rate applicable to a LIBOR Advance. Without
limiting the foregoing in any way, in consideration for the issuance by the
Issuing Bank of the Letters of Credit, each Borrower hereby authorizes,
empowers, and directs the Administrative Agent to disburse directly to the
Issuing Bank from any Reserve Account, any other account maintain or controlled
by the Administrative Agent, or any other source, an amount equal to the stated
amount of each draft drawn under each Letter of Credit, plus all interest,
costs, expenses and fees due to the Issuing Bank pursuant to this Agreement or
any other Loan Document.
     (c) Acceleration of Undrawn Amounts. Should the Administrative Agent or any
Lender demand payment of the Obligations hereunder during the existence of an
Event of Default prior to the Termination Date, the Issuing Bank, by written
notice to Borrower, may take one or more of the following actions: (i) declare
any obligation of the Issuing Bank to issue Letters of Credit hereunder
terminated, whereupon any such

24



--------------------------------------------------------------------------------



 



obligations shall forthwith terminate without any other notice of any kind; or
(ii) declare the outstanding Letter of Credit Exposure to be forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived, and demand that the Loan Parties pay to the
Issuing Bank for deposit in a segregated non interest-bearing cash collateral
account, as security for the Obligations, an amount equal to the Letters of
Credit Exposure then outstanding at the time such notice is given. Unless
otherwise required by law, upon the full and final payment of the Obligations,
the Issuing Bank shall return to Borrower any amounts remaining in said cash
collateral account.
     (d) Risk Participation. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank, the Issuing Bank shall be deemed
to have granted to each Lender with a Letter of Credit Commitment, and each
Lender with a Letter of Credit Commitment shall be deemed to have purchased, a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit, and each such
Lender agrees to pay to the Administrative Agent, for the account of the Issuing
Bank, such Lender’s Pro Rata Share of any payments made by the Issuing Bank
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender with a Letter of Credit Commitment hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Share of such payment made by the
Issuing Bank and not reimbursed by Borrower on the date due as provided in this
Section 2.09(d), or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Lender with a Letter of Credit Commitment
acknowledges and agrees that its obligation to deliver to the Administrative
Agent, for the account of the Issuing Bank, an amount equal to its respective
Pro Rata Share pursuant to this Section 2.09(d) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Article 5 hereof. If any such Lender fails to make
available to the Administrative Agent the amount of such Lender’s Pro Rata Share
of any payments made by the Issuing Bank in respect of such Letter of Credit as
provided in this Section 2.09(d), the Administrative Agent (for the account of
the Issuing Bank) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.
     (e) Letter of Credit Fees. Borrower shall pay to the Issuing Bank: (a) a
non-refundable fee equal to fifty percent (50%) of the Applicable Margin,
multiplied by the daily face amount of each Letter of Credit outstanding, less
the amount of any draws on such Letter of Credit, payable in monthly
installments in arrears, commencing on the issuance date and continuing for so
long as such Letter of Credit remains outstanding; and (b) for the benefit of
the Issuing Bank (i) the Letter of Credit Facing Fee, and (ii) the Issuing
Bank’s standard charges for issuing letters of credit and for any amendments
thereto, payable upon demand by the Issuing Bank.
     Section 2.11 Joint and Several Liability.

25



--------------------------------------------------------------------------------



 



     (a) Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of each other Borrower to accept joint and several liability for
the Obligations.
     (b) Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, as a surety and as a co-debtor, joint and several
liability with each other Borrower, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.11), it being the intention of the parties hereto
that all the Obligations shall be the joint and several Obligations of each
Borrower without preferences or distinction among them.
     (c) If and to the extent that any Borrower shall fail to make any payment
with respect to any Obligation as and when due or to perform any Obligation in
accordance with the terms thereof, then, in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation, as
applicable.
     (d) The Obligations of each Borrower under the provisions of this
Section 2.11 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each such Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
     (e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or any Lender under or in respect of any Obligation, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any Obligation, the acceptance of
any payment of any Obligation, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by the Administrative Agent
or any Lender at any time or times in respect of any Default by any Borrower in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent or any Lender in respect of any Obligation, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any Obligation or the addition, substitution or release, in whole
or in part, of any Borrower. Without limiting the generality of the foregoing,
each Borrower assents to any other action or delay in acting or failure to act
on the part of the Administrative Agent or any Lender with respect to the
failure by any Borrower to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to

26



--------------------------------------------------------------------------------



 



pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.11 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.11, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of such Borrower under this Section 2.11
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.11 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower. The joint and several liability of Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of the other Borrowers, the Administrative Agent or any Lender.
     (f) Each Borrower represents and warrants to the Administrative Agent and
the Lenders that such Borrower is currently informed of the financial condition
of each other Borrower and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
each other Borrower’s financial condition, the financial condition of any
Guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.
     (g) The provisions of this Section 2.11 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any of them from time to time against any or all
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent or any Lender, or any or their respective
successors or assigns first to marshal any claims or to exercise any rights
against any other Borrower or to exhaust any remedies available against any
other Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.11 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon any insolvency proceeding of any Borrower, or otherwise, the provisions of
this Section 2.11 will forthwith be reinstated in effect, as though such payment
had not been made.
     (h) Each Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or any Lender with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash. Any claim which any
Borrower may have against any other Borrower with respect to any payments to the
Administrative Agent or any Lender hereunder or under any other Loan Documents
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or

27



--------------------------------------------------------------------------------



 



thereunder, to the prior payment in full of the Obligations and, in the event of
any insolvency proceeding relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to any other Borrower therefor.
     (i) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the Indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any Indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such Indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent and the Lenders.
          Section 2.12 Disbursements from Reserve Account. Upon the request of
Borrowers for a disbursement from the Reserve Account, the Administrative Agent,
in its sole discretion, may disburse any such amount to any Disbursement
Account.
     Article III. Blocked Accounts, Computations; Taxes.
     Section 3.01 Payments.
     (a) On or before the Effective Date, Borrowers shall establish one or more
blocked accounts at Huntington, including without limitation the Reserve Account
(“Blocked Accounts”), and thereafter Borrowers shall (i) request in writing and
otherwise take such reasonable steps to ensure proceeds of Collateral and other
payments due any Borrower are forwarded directly to the Blocked Accounts,
(ii) irrevocably instruct the bank which maintains each Blocked account to
transfer to the Collection Account, on each Business Day, cleared funds in
respect of all cash, checks, drafts, or other similar items of payment so
received in any Blocked Account and (iii) deposit promptly, and in any event no
later than the first Business Day after the date of receipt thereof, any cash,
checks, drafts, or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral that are received directly by
any Borrower (notwithstanding the requirements of clause (i) above) into the
Collection Account.
     (b) Borrowers may maintain at Huntington or other bank reasonably
acceptable to the Administrative Agent, in the name of Borrowers, one or more
accounts, including without limitation, account number 01580177302, subject to a
Control Agreement (a “Disbursement Account”), into which the Administrative
Agent shall, from time to time, deposit the proceeds of Collections or Reserves,
as applicable, for the payment of any Approved Expenses and any other expenses
approved by the Administrative Agent to be

28



--------------------------------------------------------------------------------



 



paid from the Reserves.
     (c) On or before the Effective Date (or such later date as the
Administrative Agent shall consent to in writing with respect to any deposit
account entered into after the Effective Date), Borrowers shall cause any bank
where a Disbursement Account is maintained to enter into a Control Agreement
with the Administrative Agent, for the benefit of the Secured Parties and each
Borrower, in form and substance acceptable to the Administrative Agent, which
shall become operative on or prior to the Effective Date (or such later date as
the Administrative Agent shall consent to in writing). No Borrower shall
accumulate or maintain cash in any Disbursement Account as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to pay Approved Expenses.
     (d) Each Blocked Account and Disbursement Account shall be controlled
accounts, with all cash, checks, and other similar items of payment in such
accounts securing payment of the Advances and all other Obligations, and in
which Borrowers shall have granted a Lien to the Administrative Agent, on behalf
of the Secured Parties, pursuant to the Security Agreement.
     (e) All amounts deposited in the Collection Account shall be deemed
received by the Administrative Agent in accordance with Section 2.04 and shall
be applied (and allocated) by the Administrative Agent in accordance with
Section 2.04. In no event shall any amount be so applied unless and until such
amount shall have been credited in immediately available funds to the Collection
Account. Each Borrower hereby acknowledges that it has no rights of withdrawal
from the Collection Account or any Blocked Account established for Reserves.
     (f) Each Borrower shall (i) hold in trust for the Administrative Agent, for
the benefit of the Secured Parties, all checks, cash, and other items of payment
received by such Borrower or Related Party for the account of any Borrower, and
(ii) within one Business Day after receipt by such Borrower or any Related Party
of any checks, cash, or other items of payment, deposit the same into the
Collection Account or a Blocked Account of such Borrower, as applicable. All
proceeds of the sale or other disposition of any Collateral shall be deposited
directly into the applicable Blocked Accounts.
          Section 3.02 Computations. Interest on the Advances and fees and other
charges expressed as a percentage shall be computed on the basis of a 360-day
year for the actual days elapsed (including the first day but excluding the last
day) occurring in the period for which payable.
     Section 3.03 U.S. Taxes.
     (a) Each Borrower hereby agrees to pay to the Administrative Agent or any
Lender such additional amount as is necessary in order that the net payment of
any amount due to the Administrative Agent or that Lender hereunder after
deduction for or withholding in respect of any U.S. Tax imposed with respect to
such payment (or in lieu thereof, payment of such U.S. Tax by the Secured
Parties), will not be less than the

29



--------------------------------------------------------------------------------



 



amount stated herein to be then due and payable; provided that the foregoing
obligation to pay such additional amounts shall not apply:

  (i)   to any payment to any Secured Party hereunder unless that Secured Party
is entitled to submit a Form W-8BEN (relating to that Secured Party and
entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Advances) or Form W-8ECI (relating to
all interest to be received by that Secured Party hereunder in respect of the
Advances), or     (ii)   to any U.S. Tax imposed solely by reason of the failure
by that Secured Party to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of Secured
Party if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such U.S. Tax.

For the purposes of this Section 3.03(a), (w) “Form W-8BEN” shall mean Form
W-8BEN (Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding) of the Department of the Treasury of the United States of America,
(x) “Form W-8ECI” shall mean Form W-8ECI (Certificate of Exemption from
Withholding on Income Effectively Connected with the Conduct of a Trade or
Business in the United States) of the Department of the Treasury of the United
States of America (or in relation to either such Form such successor and related
forms as may from time to time be adopted by the relevant taxing authorities of
the United States of America to document a claim to which such Form relates),
and (y) “U.S. Taxes” shall mean any present or future tax, assessment or other
charge or levy imposed by or on behalf of the United States of America or any
taxing authority thereof or therein.
     (b) Within thirty (30) days after paying any such amount to a Secured
Party, and within thirty (30) days after it is required by law to remit such
deduction or withholding to any relevant taxing or other authority, each
Borrower shall deliver to that Secured Party evidence satisfactory to that
Secured Party of such deduction, withholding or payment (as the case may be).
     (c) Each Secured Party, on its behalf, represents and warrants to Borrowers
that, on the date of this Agreement, such Secured Party is either incorporated
under the laws of the United States or a State thereof or is entitled to submit
a Form W-8BEN (relating to that Secured Party and entitling it to a complete
exemption from withholding on all interest to be received by it hereunder in
respect of the Advances) or Form W-8ECI (relating to all interest to be received
by that Secured Party under this Agreement in respect of the Advances).
     Article IV. Certain Matters Relating to Collateral.
          Section 4.01 Collections. Each Borrower shall remit (or cause to be
remitted) all Collections to the Administrative Agent, in the manner
contemplated by Section 3.01(a), for

30



--------------------------------------------------------------------------------



 



application as provided in Sections 2.04 and 9.01(d) as applicable.
Notwithstanding the foregoing, if an Event of Default shall occur and be
continuing, (a) all proceeds of Collateral received by any Borrower consisting
of cash, checks, and other non-cash items shall be held by such Borrower in
trust for the Administrative Agent, segregated from other funds of such
Borrower, and shall forthwith upon receipt by such Borrower be turned over to
the Administrative Agent in the exact form received by such Borrower (duly
endorsed by such Borrower to the Administrative Agent, if required) and (b) any
and all such proceeds received by the Administrative Agent will be applied by
the Administrative Agent against the Obligations (whether matured or unmatured),
such application to be in the order of priority specified in Section 9.01(d).
Any balance of such proceeds remaining after the Obligations shall have been
paid in full and this Agreement shall have been terminated shall be promptly
paid over to such Borrower. For purposes hereof, proceeds shall include, but not
be limited to, all principal and interest payments, prepayments, payoffs,
insurance claims, condemnation awards, sale proceeds, real estate owned rents,
any other income, and all other amounts received with respect to the Collateral.
          Article V. Conditions Precedent.
          Section 5.01 Closing and Initial Advances. The obligations of the
Lenders to make the Advances are subject to the satisfaction, immediately prior
to or concurrently with the making of such Advances, of the following conditions
precedent:

  (a)   [Reserved.]     (b)   Credit Agreement. The Administrative Agent and
each Lender shall have received this Agreement, executed and delivered by a duly
authorized officer of each Borrower.     (c)   Loan Documents. The
Administrative Agent and the Lenders as applicable shall have received the
following documents, each of which shall be satisfactory to the Administrative
Agent in form and substance:

  1)   Notes. The Notes, duly completed, executed, and delivered;     2)  
Guarantee. Guarantee from Mr. Thomas J. Axon;     3)   Security Agreement. The
Security Agreement, duly executed and delivered by each Borrower;     4)   Cash
Management Agreements. Each agreement governing a Blocked Account, a Collection
Account, and the Disbursement Accounts, duly executed and delivered by each
Borrower and the applicable depository bank;     5)   Control Agreements. A
deposit account control agreement for each Disbursement Account, the Collection
Account, and the Blocked Account established for Reserves;

31



--------------------------------------------------------------------------------



 



  6)   Other Documents. The other documents as the Administrative Agent shall
reasonably require.

  (d)   Organizational Documents. The Administrative Agent shall have received,
in form and substance satisfactory to the Lenders, a good standing certificate,
certified copies of the charter and by-laws (or equivalent documents) and an
incumbency certificate of each Borrower and evidence of all corporate or other
authority for each Borrower with respect to the execution, delivery, and
performance of the Loan Documents and each other document to be delivered by
such Borrower, as applicable, from time to time in connection herewith (and the
Administrative Agent may conclusively rely on such certificates until it
receives notice in writing from each Borrower, as applicable, to the contrary).
    (e)   Legal Opinion. The Administrative Agent shall have received one or
more legal opinions of counsel to Borrowers and Guarantors, in the form
acceptable to the Administrative Agent and the Lenders, containing customary
legal opinions for a secured loan facility.     (f)   No Material Adverse
Effect. There shall not have occurred one or more events that, in the good faith
judgment of the Administrative Agent or the Required Lenders, constitutes or
could reasonably be expected to constitute a Material Adverse Effect.     (g)  
No Litigation. There shall exist no action, suit, investigation, litigation, or
proceeding, pending or threatened, in any court or before any arbitrator or
governmental instrumentality that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.     (h)   Filings, Registrations,
Recordings. (i) Any documents (including, without limitation, financing
statements) required to be filed, registered or recorded in order to create, in
favor of the Administrative Agent for the benefit of the Secured Parties, a
perfected, first-priority security interest in the Collateral, subject to no
Liens other than those created hereunder, shall have been properly prepared and
(if necessary) executed for filing (including any applicable county-level
filings if the Administrative Agent determines such filings are necessary in its
reasonable discretion), registration or recording in each office in each
jurisdiction in which such filings, registrations and recordations are required
to perfect such first-priority security interest and any assignments necessary
for perfecting security interests in the Collateral; and (ii) UCC lien searches
in such jurisdictions as shall be applicable to each Borrower and the
Collateral, the results of which shall be satisfactory to the Administrative
Agent.

32



--------------------------------------------------------------------------------



 



  (i)   Liens. The Administrative Agent shall have a valid and perfected first
priority lien on, and security interest in, (i) the Collateral and (ii) the
Guarantor Collateral.     (j)   Fees and Expenses. The Administrative Agent
shall have received all fees and expenses required to be paid by Borrowers on or
prior to the Effective Date pursuant to Section 10.03(b).     (k)   Consents,
Licenses, Approvals, etc. The Administrative Agent shall have received copies,
certified by each Borrower, of all consents, licenses, and approvals, if any,
required in connection with the execution, delivery, and performance by each
Borrower of, and the validity and enforceability against each Borrower of, the
Loan Documents to which each Borrower is a party, which consents, licenses, and
approvals shall be in full force and effect.     (l)   Insurance. The
Administrative Agent shall have received evidence in form and substance
satisfactory to the Administrative Agent showing compliance by FCMC with this
Agreement.     (m)   Legacy Loans. The Legacy Loans Credit Agreement shall have
been fully consummated, satisfactory in form to the Administrative Agent and
Lenders.     (n)   Accounts. The Administrative Agent shall have received
evidence of the establishment of each Blocked Account and the Collection
Account.     (o)   Officer’s Certificates. The Administrative Agent shall have
received a duly executed copy of an officer’s certificate of each Borrower.    
(p)   Entry of FCMC and New Trust into Servicing Agreement, satisfactory to the
Administrative Agent and the Lenders.     (q)   Closing of all Transactions
contemplated by the Transaction Documents and closing of the Legacy Loans Credit
Agreement.     (r)   Other Documents. The Administrative Agent shall have
received such other documents as the Administrative Agent or its counsel may
reasonably require.

          Section 5.02 Advances. The making of any Advance is subject to the
following further conditions precedent, both immediately prior to the making of
such Advance and also after giving effect thereto and to the intended use
thereof:
     (a) no Default or Event of Default shall have occurred and be continuing;
     (b) the representations and warranties made by each Borrower in Article 6
hereof, and in each of the other Loan Documents, shall be true and correct on
and as of

33



--------------------------------------------------------------------------------



 



the date of the making of such Advance with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date). At
the request of the Administrative Agent, the Administrative Agent shall have
received officer’s certificates signed by Responsible Officers of each Borrower
certifying as to the truth and accuracy of the foregoing, which certificates
shall specifically include a statement that Borrowers are in compliance with all
governmental licenses and authorizations and is qualified to do business and in
good standing in all required jurisdictions;
     (c) the Administrative Agent shall have received the tax identification
number of each Borrower;
     (d) all corporate and other proceedings, and all documents, instruments,
and other legal matters in connection with the financing transactions
contemplated by this Agreement and the other Loan Documents shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents and legal opinions
in respect of any aspect or consequence of the financing transactions
contemplated hereby or thereby as it shall request;
     (e) there shall not have occurred one or more events that, in the good
faith judgment of the Administrative Agent or the Required Lenders, constitutes
or could reasonably be expected to constitute a Material Adverse Effect;
     (f) all fees and expenses due and payable to the Administrative Agent and
the Lenders pursuant to this Agreement and each Loan Document shall have been
paid in full; and
     (g) the Administrative Agent shall have received such other documents as
the Administrative Agent or its counsel may reasonably request.
          Article VI. Representations and Warranties. Each Borrower hereby
represents and warrants to Secured Parties that, as of the Effective Date, as of
the date of each Advance hereunder, and throughout the term of this Agreement:
          Section 6.01 Existence. Each Borrower (a) is a corporation or limited
liability company duly formed, validly existing, and in good standing under the
laws of the jurisdiction of its formation, (b) has all requisite power, and has
all governmental licenses, authorizations, consents, and approvals, necessary to
own its assets and carry on its business as now being conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect; and (c) is qualified to do
business and is in good standing in all other jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except where
failure so to qualify would not be reasonably likely (either individually or in
the aggregate) to have a Material Adverse Effect and (d) is in compliance in all
material respects with all Requirements of Law.
          Section 6.02 Litigation. There are no actions, suits, arbitrations,
investigations or proceedings pending or, to its knowledge, threatened against
any Borrower or any of their respective Subsidiaries or affecting any of the
property thereof before any Governmental

34



--------------------------------------------------------------------------------



 



Authority, (i) as to which individually or in the aggregate there is a
reasonable likelihood of an adverse decision which would be reasonably likely to
have a Material Adverse Effect or (ii) which questions the validity or
enforceability of any of the Loan Documents.
          Section 6.03 No Breach. Neither (a) the execution and delivery of the
Loan Documents or (b) the consummation of the financing transactions therein
contemplated in compliance with the terms and provisions thereof will conflict
with or result in a breach of the charter, by-laws, limited liability company
agreement (written or oral), certificate of formation (or equivalent documents
or oral agreements) of any Borrower, or any applicable law, rule or regulation,
or any order, writ, injunction or decree of any Governmental Authority or other
agreement or instrument to which Borrower or any of their respective
Subsidiaries, is a party or by which any of them or any of their property is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument, or (except for the Liens created pursuant to this
Agreement) result in the creation or imposition of any Lien upon any property of
any Borrower or any of their respective Subsidiaries pursuant to the terms of
any such agreement or instrument.
          Section 6.04 Action. Each Borrower has all necessary power, authority
and legal right to execute, deliver and perform its obligations under each of
the Loan Documents to which it is a party; the execution, delivery, and
performance by each Borrower of each of the Loan Documents to which it is a
party have been duly authorized by all necessary action on its part; and each
Loan Document has been duly and validly executed and delivered by each Borrower
and constitutes a legal, valid, and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
          Section 6.05 Approvals. No authorizations, approvals or consents of,
and no filings or registrations with, any Governmental Authority, or any other
Person, are necessary for the execution, delivery, or performance by any
Borrower of the Loan Documents to which it is a party or for the legality,
validity or enforceability thereof, except for filings and recordings in respect
of the Liens created pursuant to any Loan Document.
          Section 6.06 Taxes. Each Borrower has filed all Federal income tax
returns and all other tax returns that are required to be filed by them and have
paid all taxes due pursuant to such returns or pursuant to any assessment
received by any of them, except for any such taxes, if any, that are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals, and reserves on the books of each Borrower in respect of
taxes and other governmental charges are, in the opinion of each Borrower,
adequate.
          Section 6.07 Investment Company Act. No Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”). No Borrower is subject to any Federal or state
statute or regulation that limits its ability to incur Indebtedness.

35



--------------------------------------------------------------------------------



 



          Section 6.08 No Legal Bar. The execution, delivery, and performance of
this Agreement and the Notes, the borrowings hereunder, and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of any Borrower and will not result in, or require, the creation or
imposition of any Lien (other than the Liens created under any Loan Document) on
any of its or their respective properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.
          Section 6.09 No Default. No Borrower is in default under or with
respect to any of its respective Contractual Obligations in any respect which is
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.
          Section 6.10 True and Complete Disclosure.
     (a) The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of any Borrower to the Administrative Agent
or any Lender in connection with the negotiation, preparation or delivery of
this Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by or on behalf of each Borrower to the Administrative Agent or
any Lender in connection with this Agreement and the other Loan Documents and
the financing transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable good faith estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of any Borrower that, after due inquiry, could reasonably be expected to
have a Material Adverse Effect that has not been disclosed herein, in the other
Loan Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Administrative Agent for use
in connection with the financing transactions contemplated hereby or thereby.
     (b) The unaudited pro forma balance sheet of FCMC, dated as of the
Effective Date, a copy of which has heretofore been delivered to the
Administrative Agent, gives pro forma effect to the consummation of each
Transfer Agreement, the initial extensions of credit made under this Agreement,
and the payment of transaction fees and expenses related to the foregoing, all
as if such events had occurred on such date (the “Pro Forma Balance Sheet”). The
Pro Forma Balance Sheet has been prepared in a manner consistent with GAAP and
the financial statements described in Section 7.01(a) (subject to the absence of
footnotes required by GAAP and subject to normal year-end adjustments) and, made
in good faith and having a reasonable basis set forth therein, presents fairly
in all material respects the financial condition of FCMC on an unaudited pro
forma basis as of the date set forth therein after giving effect to the
consummation of the Transactions.
          Section 6.11 ERISA. No Borrower nor any of their respective
Subsidiaries has any Plan or Multiemployer Plan subject to the provisions of
ERISA, the Code and other Federal or State law.

36



--------------------------------------------------------------------------------



 



          Section 6.12 True Sales. Any and all interest of a prior owner in, to
and under any Mortgage Loan or other Collateral has been sold, transferred,
conveyed, and assigned to the applicable Borrower pursuant to a legal sale or
capital contribution and such prior owner retains no interest in such Mortgage
Loan or other Collateral.
          Section 6.13 No Burdensome Restrictions. No Requirement of Law or
Contractual Obligation of any Borrower would reasonably be expected to have a
Material Adverse Effect.
          Section 6.14 Subsidiaries. All of the Subsidiaries of FCMC are listed
on Schedule 6.14 to this Agreement.
          Section 6.15 Financial Statements; Solvency; Fraudulent Conveyance.
     (a) The balance sheet of each Borrower and any Subsidiaries as of the
specific date and the related statements of income and cashflows for that fiscal
year, previously furnished to the Secured Parties, fairly present the financial
condition of each Borrowers as of that date and the results of its operations
for that fiscal period. No Borrower had, on that date, any known liabilities,
direct or indirect, fixed or contingent, matured or unmatured, or liabilities
for taxes, long-term leases, or unusual forward or long-term commitments not
disclosed by, or reserved against in, said balance sheet and related statements,
except for the Lenders’ extensions of credit to Borrowers. Except for financial
statements prepared for interim periods between the fiscal year-end, all
financial statements were prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved. Since the date of the
statement, there has been no change in the business, operations, assets or
financial condition of any Borrower that could reasonably be expected to have
any Material Adverse Effect, nor is any Borrower aware of any state of facts
that (with or without notice or lapse of time or both) could reasonably be
expected to have a Material Adverse Effect.
     (b) As of the date hereof and immediately after giving effect to each
Advance and the application of the proceeds thereof by Borrowers, the fair value
of the tangible assets of FCMC is greater than the fair value of the liabilities
(including, without limitation, contingent liabilities if and to the extent
required to be recorded as a liability on the financial statements of FCMC in
accordance with GAAP) of FCMC, and FCMC is and will be solvent, is and will be
able to pay its debts as they mature and does not and will not have an
unreasonably small capital to engage in the business in which it is engaged and
proposes to engage. No Borrower intends to incur, or believes that it has
incurred, debt beyond its ability to pay such debts as they mature. No Borrower
is taking any action to commence insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such Borrower or any of
its assets. No Borrower is pledging or transferring any Assets with any intent
to hinder, delay or defraud any of its creditors.
     (c) FCMC is solvent and will not be rendered insolvent by the financing
transactions contemplated by this Agreement and the other Loan Documents and the
application of the proceeds thereof by such Borrower, and, after giving effect
to such

37



--------------------------------------------------------------------------------



 



financing transactions and the payment by such Borrower of any dividends, shall
not be left with an unreasonably small amount of capital with which to engage in
its business.
          Section 6.16 Regulation U. No part of the proceeds of any Advance will
be used to purchase or carry any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock.
          Section 6.17 Licenses. Schedule 6.17 contains a complete and accurate
listing of all licenses currently held by FCMC and the status of each such
license. FCMC has all licenses necessary to carry on its business as now being
conducted and is licensed, qualified, and in good standing in each state where a
Mortgaged Property or REO Property is located if the laws of such state require
licensing or qualification in order to conduct business of the type conducted by
the Servicer, and in any event the Servicer is in compliance with the laws of
any such state to the extent necessary to ensure the enforceability of each
related Mortgage Loan and REO Property, and the servicing of each Mortgage Loan
and REO Property in accordance with the terms of the Servicing Agreement.
          Article VII. Covenants of Borrower. Each Borrower hereby covenants and
agrees with the Secured Parties that, so long as any Advance is outstanding and
until payment in full of all Obligations:
          Section 7.01 Financial Statements. Each Borrower shall deliver to the
Administrative Agent and each Lender:
     (a) as soon as available and in any event within thirty (30) days after the
end of each month, a separate balance sheet of each Borrower and its
consolidated Subsidiaries, if any, as at the end of such period and the related
unaudited consolidated statements of income for each Borrower and consolidated
Subsidiaries, if any, for such period and the portion of the fiscal year through
the end of such period, setting forth in each case in comparative form the
figures for the previous year and accompanied by a certificate of a Responsible
Officer of each Borrower, which certificate shall state that said financial
statements fairly present the financial condition and results of operations of
each Borrower and its Subsidiaries, if any, in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments);
     (b) as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Borrowers, (i) balance sheet of each Borrower and its
consolidated Subsidiaries, if any, as at the end of such fiscal year and the
related statements of income and retained earnings and of cash flows for each
Borrower and its consolidated Subsidiaries, if any, for such year, setting forth
in each case in comparative form the figures for the previous year, and (ii) an
audit report on the items listed in clause (i) hereof prepared and certified by
independent certified public accountants of recognized standing and acceptable
to the Administrative Agent, which audit report shall be unqualified as to FCMC
and shall state that such financial statements fairly present the financial
position of each Borrower and its Subsidiaries, if any, at the dates indicated
and the results of their operations and cash flows for the periods indicated in
conformity with GAAP and that the examination by such accountants in connection
with such financial

38



--------------------------------------------------------------------------------



 



statements has been made in accordance with generally accepted auditing
standards. The deliveries made pursuant to this clause shall be accompanied by
(X) any management letter prepared by the above-referenced accountants and (Y) a
certificate of such accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Event of Default, or if, in the opinion of such
accountants, any Default or Event of Default shall exist, a statement of the
nature and status thereof;
     (c) at the time that any Borrower delivers financial statements to the
Administrative Agent in accordance with this Section 7.01 as the end of a
quarter, Borrowers shall forward to the Administrative Agent a certificate of a
Responsible Officer of each Borrower that demonstrates that Borrowers are in
compliance with the financial covenants set forth in Section 7.07;
     (d) Borrowers shall furnish to the Administrative Agent, at the time as it
furnishes each set of financial statements pursuant to paragraphs (a) and
(b) above, a certificate of a Responsible Officer of each Borrower to the effect
that, to the best of such Responsible Officer’s knowledge, such Borrower, as
applicable, during such fiscal period or year has observed or performed all of
its covenants and other agreements, and satisfied every condition, contained in
this Agreement and the other Loan Documents to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate (and, if
any Default or Event of Default has occurred and is continuing, describing the
same in reasonable detail and describing the action such Borrower, as
applicable, has taken or proposes to take with respect thereto);
     (e) (i) within 30 days following the Effective Date, and thereafter within
30 days prior to the end of each fiscal year, Borrowers shall furnish to the
Administrative Agent an annual budget of prospective cash receipts, cash
payments, disbursements and advances, which budget shall be updated and
furnished to the Administrative Agent within 30 days following the end of each
quarter, in detail satisfactory to the Administrative Agent and the Required
Lenders; and
     (f) from time to time such other information regarding the financial
condition, operations, or business of any Borrower as the Administrative Agent
may request.
          Section 7.02 Litigation. Each Borrower shall promptly, and in any
event within two (2) Business Days after service of process on any of the
following, give to the Administrative Agent notice of all legal or arbitral
proceedings affecting any Borrower or any of their respective Subsidiaries that
questions or challenges the validity or enforceability of any of the Loan
Documents or as to which there is a reasonable likelihood of an adverse
determination that would result in a Material Adverse Effect.
          Section 7.03 Existence. Each Borrower and its respective Subsidiaries
will:
     (a) preserve and maintain its legal existence and all of its material
rights, privileges, licenses, and franchises;

39



--------------------------------------------------------------------------------



 



     (b) comply with the requirements of all applicable laws, rules,
regulations, and orders of Governmental Authorities and other Requirements of
Law (including, without limitation, truth in lending, real estate settlement
procedures, consumer protection and all environmental laws) if failure to comply
with such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;
     (c) keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;
     (d) pay and discharge all taxes, assessments, and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge, or levy the payment of which is being contested in good
faith and by proper proceedings and against which adequate reserves are being
maintained;
     (e) permit representatives of the Administrative Agent, during normal
business hours upon prior written notice at a mutually desirable time (or at any
time and from time to time upon the occurrence of a Default or an Event of
Default and during the continuance thereof), to examine, copy and make extracts
from any Borrower’s books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Administrative Agent; and
     (f) limit its activities to such activities as are incident to and
necessary or convenient to accomplish the following purposes: to acquire, own,
hold, pledge, finance and otherwise deal with the Collateral, or with the prior
written consent of the Administrative Agent, property or assets similar to the
Collateral (collectively, the “Related Assets”), in each case, as are to be
pledged to the Secured Parties pursuant to this Agreement.
          Section 7.04 Prohibition of Fundamental Changes; Subsidiaries. No
Borrower shall enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell any substantial portion of its
assets other than pursuant to the Transaction Documents. No Borrower shall
permit to exist or establish any Subsidiary (other than a Subsidiary existing as
of the Effective Date).
          Section 7.05 Restricted Payments. No Borrower shall make or declare
any Restricted Payment without the prior written consent of the Administrative
Agent, other than FCMC shall, to the extent permitted by applicable law, make
pro-rata dividends, distributions and payments to its shareholders and to the
administrative agent for the benefit of the lenders under the Legacy Loans
Credit Agreement and related loan documents; provided, however that no such
distribution, distribution or payment shall be made if, after giving effect to
the same, a Default or an Event of Default shall exist.
          Section 7.06 Notices. Each Borrower shall give notice to the
Administrative Agent promptly:

40



--------------------------------------------------------------------------------



 



     (a) within three (3) Business Days after such Borrower becomes aware of the
occurrence of any Default or Event of Default or any event of default or default
under any other material agreement of any Borrower;
     (b) within three (3) Business Days after service of process on any Borrower
or any of their respective Subsidiaries, or any agent thereof for service of
process, in respect of any legal or arbitral proceedings affecting such Borrower
or any of its respective Subsidiaries (i) that questions or challenges the
validity or enforceability of any of the Loan Documents or (ii) in which the
amount in controversy exceeds $250,000;
     (c) upon any Borrower becoming aware of any Default related to any
Collateral, any Material Adverse Effect, or any event or change in circumstances
that should reasonably be expected to have a Material Adverse Effect;
     (d) upon any Borrower becoming aware that any Collateral with an aggregate
fair market value of at least $100,000 has been damaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado, or other casualty, or
otherwise damaged; and
     (e) upon the entry of a judgment or decree against any Borrower in an
amount in excess of $100,000.
Each notice pursuant to this Section 7.06 (other than 7.06(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action such Borrower has taken
or proposes to take with respect thereto.
     Section 7.07 Financial Covenants.
     (a) Net Income Before Taxes. Each Borrower shall maintain Net Income Before
Taxes of not less than (i) $800,000 for the period beginning January 1, 2009,
and ending December 31, 2009, and (i) $800,000 as of the end of each calendar
month thereafter for the most recently ended twelve (12) consecutive month
period ending on such date.
     (b) Net Worth. FCMC, as of the end of each month during the term of this
Agreement, shall maintain a Net Worth of not less than $7,640,000.
          Section 7.08 Transactions with Affiliates. No Borrower shall enter
into any transaction, including, without limitation, any purchase, sale, lease,
or exchange of property or the rendering of any service, with any Affiliate
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of such Borrower’s business, and (c) upon fair and
reasonable terms no less favorable to such Borrower than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate, or
make a payment that is not otherwise permitted by this Section 7.08.
          Section 7.09 Use of Proceeds. Borrowers will use the proceeds of the
Advances solely for the purposes described in Section 2.08.

41



--------------------------------------------------------------------------------



 



          Section 7.10 Limitation on Liens. No Borrower shall, nor will any
Borrower permit or allow others to, create, incur or permit to exist any Lien,
security interest or claim on or to any of its Property, except for Liens on the
Collateral created pursuant to this Agreement and as to items (i) and (ii) of
the definition of “Collateral”, Liens in connection with the Legacy Loans Credit
Agreement. Each Borrower will defend the Collateral against, and will take such
other action as is necessary to remove, any Lien, security interest or claim on
or to the Collateral, other than the security interests created under this
Agreement and the Liens referred to above, and Borrower will defend the right,
title and interest of each Secured Party in and to any of the Collateral against
the claims and demands of all persons whomsoever. Each Borrower shall take all
action necessary to fully preserve, maintain, and protect each Secured Party’s
security interest in the Collateral including, without limitation, the first
priority status of such security interest.
          Section 7.11 Limitation on Indebtedness. No Borrower shall incur any
liabilities for Indebtedness, other than (i) the Advances, and (ii) the Letters
of Credit.
          Section 7.12 Limitation on Sale of Assets. No Borrower shall convey,
sell, lease, assign, transfer, or otherwise dispose of (collectively,
“Transfer”), all or any portion of its Property, business, or assets (including,
without limitation, receivables and leasehold interests) whether now owned or
hereafter acquired or allow any Subsidiary to Transfer any portion all of its
assets to any Person.
          Section 7.13 Limitation on Investments. No Borrower nor any of their
Subsidiaries shall directly or indirectly make or own any Investment, except
Investments in cash and Cash Equivalents pledged to the Administrative Agent.
          Section 7.14 Solvency. No Borrower shall incur debts beyond its
ability to pay such debts as they mature. No Borrower shall commence any
insolvency, bankruptcy, liquidation, or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee, or similar official
in respect of Borrower or any of its respective assets. No Borrower shall have a
judgment entered against it returned unsatisfied.
          Section 7.15 No Amendment or Waiver. No Borrower shall, nor shall any
Borrower permit or allow any Person to, amend, modify, terminate, or waive any
provision of any Collateral in any manner that shall reasonably be expected to
materially and adversely affect the value of such item of Collateral.
          Section 7.16 Maintenance of Property; Insurance. Each Borrower shall
keep all property useful and necessary in its business in good working order and
condition. Each Borrower shall maintain errors and omissions insurance and
blanket bond coverage in such amounts as are in effect on the Effective Date (as
disclosed to the Administrative Agent in writing) and shall not reduce such
coverage without the written consent of the Administrative Agent, and shall also
maintain such other insurance with financially sound and reputable insurance
companies, and with respect to property and risks of a character usually
maintained by entities engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities.
          Section 7.17 Organizational Documents.

42



--------------------------------------------------------------------------------



 



     (a) No Borrower shall amend its articles or certificate of incorporation,
code of regulations or by-laws, limited liability company agreement, operating
agreement, certificate of formation or other organizational document without the
prior written consent of the Administrative Agent, which consent will not be
unreasonably withheld or delayed.
     (b) No Borrower shall change its name without at least thirty (30) days
prior written notice to the Administrative Agent.
          Section 7.18 Payment of Expenses. At all times after the Effective
Date, no Borrower shall incur any liabilities or pay any expenses other than
liabilities and expenses that are Approved Expenses or incurred in the ordinary
course of business. No Borrower shall incur any liability to each other or pay
any amount to any Affiliate without the prior written consent of the
Administrative Agent, which consent shall not be withheld unreasonably.
          Section 7.19 Certain Post-Effective Date Deliverables. The Borrowers
will comply with each requirement or condition subsequent set forth on
Schedule 7.19 on or before the date applicable thereto set forth on
Schedule 7.19, or such later date as the Administrative Agent in writing shall
provide, to the satisfaction of the Administrative Agent, and each Borrower
hereby agrees that the failure of any Borrower to so perform or cause to be
performed shall constitute an Event of Default hereunder without cure of any
kind; provided, with respect to any such event, the Administrative Agent shall
have provided notice to any Borrower of such event.
          Section 7.20 Representations and Warranties; Disclosure Updates. Each
Borrower shall promptly and in no event later than five (5) Business Days after
obtaining knowledge thereof, notify the Administrative Agent if any written
information, exhibit, or report furnished to the Administrative Agent or any
Lender contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the affect of
amending or modifying this Agreement or any of the Schedules hereto.
          Article VIII. Events of Default.
          Section 8.01 Events of Default. An “Event of Default” shall exist
under this Agreement (i) if any one or more of the events set forth in clause
(g) or (h) shall have occurred or (ii) if any one or more of the other events
described below shall have occurred, and with respect to any such event, the
Administrative Agent shall have provided notice to any Borrower of such event:
     (a) any Borrower shall fail to make a Required Payment on any Payment Date
or otherwise fail to pay any principal of or interest on any Advance prior to
the close of business on the date on which such payment is due (whether at
stated maturity, upon acceleration or at mandatory prepayment or otherwise); or

43



--------------------------------------------------------------------------------



 



     (b) any Borrower shall default in the payment of any other amount payable
by it under this Agreement or any other Loan Document, and such default shall
have continued unremedied for three (3) Business Days; or
     (c) any representation, warranty, or certification made or deemed made in
this Agreement or in any other Loan Document by any Borrower or any certificate
furnished to the Administrative Agent pursuant to the provisions hereof or
thereof, shall prove to have been false or misleading in any material respect as
of the time made or furnished; or
     (d) any Borrower shall fail to comply with the requirements of
Section 7.01, Section 7.02, Section 7.03(a), Section 7.03(b), Section 7.03(d),
Section 7.03(e), Section 7.04, Section 7.05, Section 7.06 (a), (b) or (c),
Section 7.05, Sections 7.07 through 7.20; or any Loan Party shall otherwise fail
to observe or perform any other agreement contained in this Agreement or any
other Loan Document and such failure to observe or perform shall continue
unremedied for a period of ten (10) Business Days; or
     (e) a final judgment or judgments for the payment of money in excess of,
with respect to any Borrower or any Subsidiary of any Borrower, $250,000 in the
aggregate shall be rendered against such Borrower, by one or more courts,
administrative tribunals or other bodies having jurisdiction over them and the
same shall not be discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within sixty
(60) days from the date of entry thereof and such Borrower shall not, within
said period of sixty (60) days, or such longer period during which execution of
the same shall have been stayed or bonded, appeal therefrom and cause the
execution thereof to be stayed during such appeal; or
     (f) any Loan Party shall admit in writing its inability to pay its debts as
such debts become due; or
     (g) any Loan Party shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee, examiner, or
liquidator of itself or of all or a substantial part of its property, (ii) make
a general assignment for the benefit of its creditors, (iii) commence a
voluntary case under the Bankruptcy Code, (iv) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or winding-up, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate or other
action for the purpose of effecting any of the foregoing; or
     (h) a proceeding or case shall be commenced, without the application or
consent of any Loan Party or any Subsidiary of a Loan Party, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator, or the like of any Loan Party or any such Subsidiary or of all or
any substantial part of its property, or (iii) similar relief in respect of any
Loan Party or any such Subsidiary under any law relating to bankruptcy,

44



--------------------------------------------------------------------------------



 



insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days; or an order for
relief against any Loan Party or any such Subsidiary shall be entered in an
involuntary case under the Bankruptcy Code; or
     (i) this Agreement, any Note, or any other Loan Document shall for whatever
reason (including an Event of Default, Default, default or event of default, as
applicable thereunder) be terminated, or any Lien of any Secured Party on any
material portion of the Collateral or the Guarantor Collateral shall cease to be
a valid and perfected first priority Lien on or other security interest in any
of the Collateral or the Guarantor Collateral, or any Borrower’s obligations
under this Agreement shall cease to be in full force and effect, or the
enforceability of any Loan Document shall be contested by any Loan Party; or
     (j) (i) any Borrower or any ERISA Affiliate shall engage in any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any material “accumulated funding deficiency”
(as defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Borrower or any ERISA Affiliate, (iii) proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan of any Borrower or any ERISA Affiliate,
which commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of the Administrative Agent, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any such Plan
shall terminate for purposes of Title IV of ERISA, (v) any Borrower or any ERISA
Affiliate shall, or in the reasonable opinion of the Administrative Agent is
likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan, or (vi) any other event
or condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
     (k) any Change of Control of any Borrower shall have occurred without the
prior consent of the Administrative Agent; or
     (l) any Loan Party shall grant, or suffer to exist, any Lien on any
Collateral or the Guarantor Collateral except the Liens contemplated by this
Agreement; or the Liens contemplated hereby shall cease to be first priority
perfected and enforceable Liens on the Collateral or the Guarantor Collateral in
favor of the Secured Parties or shall be Liens in favor of any Person other than
the Secured Parties; or
     (m) any Borrower shall default under, or fail to perform as requested
under, the terms of any repurchase agreement, credit and security agreement or
similar credit facility or agreement in favor of any creditor which provides for
borrowed funds in an

45



--------------------------------------------------------------------------------



 



amount in excess of $100,000, in each case entered into by such Borrower, which
default or failure resulted in the acceleration or prepayment of any
Indebtedness thereunder; or
     (n) an “Event of Default” (as defined under the Legacy Loans Credit
Agreement) shall exist under the Legacy Loans Credit Agreement in respect of
(i) Article VIII, Section 8.01 (f), (g), (h), (i) or (l), or (ii) as a result of
the failure to comply with any requirement of Section 7.03(d) or (e),
Section 7.04, Section 7.05, Sections 7.12 through 7.14 or Section 7.20 thereof,
or any Borrower defaults under the terms of a Limited Recourse Guaranty dated as
of even date herewith executed in connection with the Legacy Loans Credit
Agreement;
     (o) a default or event of default shall occur and be continuing under the
Servicing Agreement, or FCMC shall cease its servicing business; or
     (p) any Material Adverse Effect with respect to any Loan Party or any of
their respective Subsidiaries, or the Collateral, in each case as determined by
the Administrative Agent in its reasonable discretion, or the existence of any
other condition that, in the Administrative Agent’s reasonable discretion,
constitutes a material impairment of any Loan Party’s ability to perform its
obligations under this Agreement, any Application and Agreement for Letter of
Credit, any Note, or any other Loan Document.
     Article IX. Remedies.
     Section 9.01 Remedies Upon Default.(a) (a) Upon the occurrence of one or
more Events of Default (subject to the expiration of the applicable cure period
contained therein) other than those referred to in Section 8(g) or (h), the
Required Lenders (at their election but without notice of their election and
without demand) may authorize and instruct the Administrative Agent to do any
one or more of the following on behalf of the Secured Parties (and the
Administrative Agent, acting upon the instructions of the Required Lenders,
shall, subject to the terms of Article 12 hereof, do the same on behalf of the
Secured Parties), all of which are authorized by each Borrower: (i) immediately
declare all Obligations then outstanding to be immediately due and payable,
together with all interest accrued thereon and all other amounts due under this
Agreement, the Notes and any other Loan Document; provided that upon the
occurrence of an Event of Default referred to in Sections 8(g) or (h), such
amounts shall immediately and automatically become due and payable without any
further action by any Person and (ii) the Administrative Agent may exercise, in
addition to all other rights and remedies granted to it in this Agreement, the
rights and remedies provided for under any Loan Document. Upon such declaration
or such automatic acceleration, the unpaid balance of all Advances then
outstanding and all other amounts due under this Agreement and any other Loan
Document shall become immediately due and payable, without presentment, demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by each Borrower, and the Administrative Agent, upon receipt of
instructions from the Required Lenders, subject to the terms of Section 12
hereof, thereupon shall exercise any rights and remedies, hereunder and under
the other Loan Documents, including but not limited to, the transfer of
servicing or the liquidation of the Collateral

46



--------------------------------------------------------------------------------



 



on a servicing released basis. To the extent permitted by applicable law, each
Borrower waives all claims, damages, and demands it may acquire against the
Administrative Agent or the Lenders arising out of the exercise by the
Administrative Agent or a Secured Party of any of their rights under this
Agreement and any other Loan Document, other than those claims, damages, and
demands to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or a Lender.
     (b) Upon the occurrence of one or more Events of Default, the
Administrative Agent shall have the right to obtain physical possession of all
records and all other files of Borrower relating to the Collateral and all
documents relating to the Collateral that are then or may thereafter come in to
the possession of any Borrower, or any third party acting for any Borrower, and
each Borrower shall deliver to the Administrative Agent such assignments and
other documents as the Administrative Agent shall request. The Administrative
Agent shall be entitled to specific performance of all agreements of each
Borrower contained in this Agreement and any other Loan Document.
     (c) Any money or property collected or otherwise received by the
Administrative Agent in connection with the exercise of its rights and remedies
specified in this Section 9.01 (including, without limitation, any money or
property received in respect of a liquidation of any Collateral) shall be
applied by the Administrative Agent first, to the payment of any Obligations in
respect of any protective advances, fees, expenses, reimbursements or
indemnities then due to the Administrative Agent, second, to the payment of any
Obligations in respect of any protective advances, fees, expenses,
reimbursements or indemnities then due to any Lender, and then, in the same
order of priority as Section 2.04(d).
     Article X. Miscellaneous.
          Section 10.01 Waiver. No failure on the part of the Administrative
Agent to exercise, no delay in exercising, and no course of dealing with respect
to, any right, power, or privilege under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, or privilege under this Agreement or any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, power, or privilege. The remedies provided herein and therein
are cumulative and not exclusive of any remedies provided by law.
          Section 10.02 Notices. Except as otherwise expressly permitted by this
Agreement, all notices, requests, and other communications provided for herein
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telex or telecopy) delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages
hereof) or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. Except as otherwise provided
in this Agreement and except for notices given under Article 2 (which shall be
effective only on receipt), all such communications shall be deemed to have been
duly given when transmitted by telex or telecopier or personally

47



--------------------------------------------------------------------------------



 



delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.
          Section 10.03 Indemnification and Expenses.
     (a) Each Borrower, jointly and severally, hereby agrees to hold each
Secured Party, and each Affiliate thereof and the respective officers,
directors, employees, agents, and advisors of each Secured Party (each an
“Indemnified Party”) harmless from and indemnify the Secured Parties and such
other Persons against all liabilities, losses, damages, judgments, costs, and
expenses of any kind that may be imposed on, incurred by, or asserted against
the Secured Parties or such other Persons, relating to or arising out of, this
Agreement (including, without limitation, any cost, loss, or expense which the
Secured Parties or such other Persons may sustain or incur as a consequence of
any acceleration of the maturity of the Advances by the Secured Parties in
accordance with the terms of this Agreement, including, but not limited to, any
cost, loss, or expense arising in liquidating the Advances and the Collateral
and from interest or fees payable by the Secured Parties to lenders of funds
obtained by it in order to maintain the Advances hereunder), the Notes, any
other Loan Document or any financing transaction contemplated hereby or thereby,
or any amendment, supplement, or modification of, or any waiver or consent under
or in respect of, this Agreement, the Notes, any other Loan Document, or any
financing transaction contemplated hereby or thereby, that, in each case,
results from any matter whatsoever, except to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or a Lender. Without limiting the generality of the
foregoing, each Borrower agrees to hold the Secured Parties and any other
indemnified Person described above harmless from and indemnify such Indemnified
Party against all costs with respect to all any Mortgage Loan and any REO
Property relating to or arising out of any violation or alleged violation of any
environmental law, rule, or regulation or any consumer credit laws, including,
without limitation, laws with respect to unfair or deceptive lending practices
and predatory lending practices, the Truth in Lending Act, and the real estate
settlement procedures act, that, in each case, results from anything other than
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnified Party. In any suit, proceeding, or
action brought by any Secured Party in connection with any other Collateral
pledged hereunder for any sum owing thereunder, or to enforce any provisions of
any Collateral pledged hereunder, each Borrower will save, indemnify, and hold
the Secured Parties and any other indemnified Person described above harmless
from and against all expense, loss, or damage suffered by reason of any defense,
set-off, counterclaim, recoupment, reduction, or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by any Borrower of
any obligation thereunder or arising out of any other agreement, Indebtedness,
or liability at any time owing to or in favor of such account debtor or obligor
or its successors from any Borrower. Each Borrower also agrees, jointly and
severally, to reimburse the Secured Parties as and when billed by the
Administrative Agent for all the Secured Parties’ reasonable out-of-pocket costs
and expenses incurred in connection with the enforcement or the preservation of
the Secured Parties’ rights

48



--------------------------------------------------------------------------------



 



under this Agreement, the Notes, any other Loan Document, or any financing
transaction contemplated hereby or thereby, including, without limitation, the
reasonable fees and disbursements of its counsel.
     (b) Each Borrower agrees to pay as and when billed by the Administrative
Agent all of the out-of pocket costs and expenses reasonably incurred by the
Administrative Agent in connection with the development, preparation, and
execution of any amendment, restatement supplement, or modification to this
Agreement, any Note, any other Loan Document, or any other documents prepared in
connection herewith or therewith. Each Borrower further agrees to pay as and
when billed by the Administrative Agent all of the out-of-pocket costs and
expenses, reasonably incurred by any Secured Party (i) in connection with the
development, preparation, and execution of this Agreement, each Note and any
Loan Document executed in connection herewith or therewith, and consummation and
administration of the financing transactions contemplated hereby and thereby
including, without limitation, (A) all the reasonable fees, disbursements, and
expenses of counsel for the Administrative Agent and for each other Secured
Party and (B) all the due diligence, inspection, testing, and review costs and
expenses incurred by any Secured Party with respect to Collateral under this
Agreement, including, but not limited to, those costs and expenses incurred by
any Secured Party pursuant to Sections 11.01, 11.05, and 11.10, other than any
costs and expenses incurred in connection with the Secured Parties’
re-hypothecation of the Assets prior to an Event of Default, and (ii) all of the
out-of pocket costs and expenses after the occurrence of an Event of Default or
in connection with the enforcement of any right or remedy under this Agreement
or applicable law .
          Section 10.04 Amendments.(a) (a) Subject to the provisions of this
Section 10.04, the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and any Loan Party may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions of this Agreement or any Loan Document, or changing in any manner the
rights of the Lenders or any Loan Party hereunder or thereunder or waiving any
Event of Default hereunder; provided, however, that no such supplemental
agreement, waiver or amendment shall, without the consent of each Lender
affected thereby:
     (i) Extend any Termination Date or any other date fixed for any payment of
principal of, or interest on, the Advances, or any fees or other amounts payable
to such Lender (except with respect to modifications of the provisions relating
to prepayments of Advances and other Obligations);
     (ii) Reduce the rate of interest on any Advance, fee, or other amount due
such Lender;
     (iii) Reduce the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders,” or “Pro Rata Share”;
     (iv) Increase the amount of Commitment of any Lender;

49



--------------------------------------------------------------------------------



 



     (v) Other than pursuant to a transaction permitted by the terms of this
Agreement, release all or substantially all of the Collateral; or
     (vi) Amend this Section 10.04.
          (b) No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. The Administrative Agent may waive payment of the fee
required under Section 12.01(c) without obtaining the consent of any of the
Lenders. Except as otherwise expressly provided in Section 10.04(a) above, any
provision of this Agreement may only be amended, modified, or supplemented only
by an instrument in writing signed by each Borrower, the Administrative Agent,
and the Required Lenders.
          Section 10.05 Successors and Assigns. Subject to Section 12.01, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.
          Section 10.06 Survival. The obligations of each Borrower under
Sections 2.06, 3.03, 10.03, and 11.05 hereof shall survive the repayment of the
Advances and the termination of this Agreement. In addition, each representation
and warranty made, or deemed to be made by a request for a borrowing, herein or
pursuant hereto shall survive the making of such representation and warranty and
the disbursement of the related Advance, and the Secured Parties shall not be
deemed to have waived, by reason of making any Advance, any Default that may
arise by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Secured Parties may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such Advance was made.
          Section 10.07 Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
          Section 10.08 Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart.
          Section 10.09 Governing Law. This Agreement shall be governed by Ohio
law without reference to choice of law doctrine.
          Section 10.10 SUBMISSION TO JURISDICTION; WAIVERS. Each party hereby
irrevocably and unconditionally:

  (i)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL

50



--------------------------------------------------------------------------------



 



      JURISDICTION OF THE COURTS OF THE STATE OF OHIO, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF OHIO, AND APPELLATE COURTS
FROM ANY THEREOF;     (ii)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;     (iii)   AGREES
THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH UNDER ITS
SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED; AND     (iv)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

          Section 10.11 WAIVER OF JURY TRIAL. EACH BORROWER, EACH LENDER, AND
THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          Section 10.12 Acknowledgments. Each Borrower hereby acknowledges that:

  (a)   it has been advised by counsel in the negotiation, execution, and
delivery of this Agreement, the Notes and the other Loan Documents to which it
is a party;     (b)   the Secured Parties have no fiduciary relationship to any
Borrower, and the relationship between any Borrower and the Secured Parties is
solely that of debtor and creditor; and     (c)   no joint venture exists among
or between the Secured Parties and any Borrower.

51



--------------------------------------------------------------------------------



 



          Section 10.13 Non-liability of the Administrative Agent and the
Lenders. Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of any Borrower’s business or operations. Each
Borrower agrees that neither the Administrative Agent nor any Lender shall have
liability to any Borrower for losses suffered by any Borrower in connection
with, arising out of, or in anyway related to, the Transactions or any financing
transaction contemplated and the relationship established by the Loan Documents,
or any act, omission, or event occurring in connection therewith, unless it is
determined in a final non-appealable judgment by a court of competent
jurisdiction that such losses resulted from the gross negligence or willful
misconduct of the party from which recovery is sought. Neither the
Administrative Agent nor any Lender shall have any liability with respect to,
and each Borrower hereby waives, releases, and agrees not to sue for, any
special, indirect, consequential, or punitive damages suffered by any Borrower
in connection with, arising out of, or in any way related to the Loan Documents,
the financing transactions contemplated thereby or any of the Transactions.
     Section 10.14 Amendment and Restatement.
     (a) On the Closing Date, the Credit Agreements and the Existing Forbearance
Agreement shall be amended and restated in their entirety by this Agreement in
respect of “Tranche D”, as defined in the Existing Forbearance Agreement, and
the Credit Agreements, and the Existing Forbearance Agreement shall thereafter
be of no further force and effect except to evidence (i) the incurrence by any
Borrower of the indebtedness evidenced thereby, (ii) the representations and
warranties made by any Borrower prior to the Effective Date, and (iii) any
action or omission performed or required to be performed pursuant to such Credit
Agreements and the Existing Forbearance Agreement prior to the Effective Date.
This Agreement is not in any way intended to constitute a novation of any
obligation or liability of any Borrower existing under any Credit Agreement or
Existing Forbearance Agreement or evidence payment of all or any portion of any
such obligation and liability. Each security agreement and financing statement
filed pursuant to any Credit Agreement or Existing Forbearance Agreement or any
predecessor thereto shall remain in full force and effect in all respects as if
such obligation or liability had been payable and effective originally as
provided by this Agreement.
     (b) The terms and conditions of this Agreement and the Administrative
Agent’s, Lenders’, and Huntington’s rights and remedies under this Agreement and
the other Loan Documents shall apply to all of the obligations and liabilities
incurred under any Credit Agreement or any Existing Forbearance Agreement and
any promissory notes or other instruments issued thereunder.
     (c) Each Borrower reaffirms each Lien granted by it pursuant to any
Existing Loan Document executed and delivered in connection with any Credit
Agreement or any Existing Forbearance Agreement to the extent of the Collateral
in favor of The Huntington National Bank, as Lender and the Administrative Agent
for the benefit of Lenders and the Issuing Bank, which Liens shall continue in
full force and effect during the term of this Agreement and any renewals thereof
and shall continue to secure the Obligations.

52



--------------------------------------------------------------------------------



 



     (d) On and after the Effective Date, (i) all references to any Credit
Agreement or any Existing Forbearance Agreement (or to any amendment or any
amendment and restatement thereof) in any Loan Document (other than this
Agreement) shall be deemed to refer to the such Credit Agreement or Existing
Forbearance Agreement, as amended and restated hereby, (ii) all references to
any section (or subsection) of any Credit Agreement or any Existing Forbearance
Agreement in any Loan Document (but not herein) shall be amended to become,
mutatis mutandis, references to the corresponding provisions of this Agreement,
when applicable, and (iii) except as the context otherwise provides, on or after
the Effective Date, all references to this Agreement herein (including for
purposes of indemnification and reimbursement of fees) shall be deemed to refer
to each Credit Agreement or Existing Forbearance Agreement, insofar as each is
amended and restated hereby.
     (e) This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement, or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of each Existing Loan Document remain in full force and
effect unless otherwise specifically amended hereby or any other Loan Document.
          Section 10.15 Assignment of Liens. As of the Effective Date,
Huntington hereby assigns to the Administrative Agent all Liens and security
interests in the Collateral granted by any Borrower pursuant to any Credit
Agreement, the Existing Forbearance Agreement, and any assignment, pledge,
security agreement, or other Existing Loan Document executed in connection
therewith.
          Section 10.16 Set-Off. In addition to any rights and remedies of each
Lender and the Administrative Agent provided by this Agreement and by law, the
Administrative Agent and each Lender shall have the right, without prior notice
to any Borrower, any such notice being expressly waived by each Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
any Borrower under this Agreement or any other Loan Document (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all Property and deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, such Lender or any Affiliate thereof to or
for the credit or the account of any Borrower, irrespective of whether the
Administrative Agent or such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of any
Borrower may be contingent or unmatured or are owed to a branch or office of the
Administrative Agent or such Lender different from the branch or office holding
such deposit or obligated on such Indebtedness. Each Lender may set-off cash,
the proceeds of the liquidation of any Collateral and all other sums or
obligations owed by the Administrative Agent or such Lender or any of their
Affiliates to any Borrower against all of any Borrower’s obligations to the
Administrative Agent, such Lender or any of their Affiliates, whether under this
Agreement, any other Loan Document or under any other agreement between the
parties or between any Borrower and the Administrative Agent or any Lender, or
otherwise, without prejudice to the Administrative Agent’s, any Lender’s or any
of their Affiliate’s right to recover any deficiency. Each Lender and the
Administrative Agent agrees promptly to notify

53



--------------------------------------------------------------------------------



 



each Borrower after any such set-off and application made by such Lender or the
Administrative Agent; provided, that the failure to give such notice shall not
affect the validity of such set-off and application. All amounts set off
pursuant to this Section 10.16 shall be applied pursuant to Section 2.04(d) or
Section 9.01(d), as applicable.
          Section 10.17 Entire Agreement; Continuation of Agreement. This
Agreement embodies the entire agreement and understanding of the parties hereto
and supersedes any and all prior agreements, arrangements, and understandings
relating to the matters provided for herein. No alteration, waiver, amendments,
change, or supplement hereto shall be binding or effective unless the same is
set forth in writing by a duly authorized representative of each party hereto.
          Section 10.18 Full-Recourse. The Obligations of each Borrower
hereunder shall be full recourse to each Borrower and all property and assets of
each Borrower, whether now owned or hereafter acquired, including, without
limitation, the property and assets of any Borrower which such Borrower pledges
on the date hereof, or may hereinafter from time to time pledge, as Collateral
pursuant to the terms of this Agreement.
          Section 10.19 Confidentiality. The Administrative Agent and each
Lender agree to hold any confidential information that it may receive from any
Borrower in connection with this Agreement in confidence, except for disclosure
(i) to its Affiliates and to the Administrative Agent and any other Lender and
their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender, (iii) to regulatory officials, (iv) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (v) to any Person in connection with any legal proceeding to which it
is a party, (vi) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants, and other professional advisors to
such counterparties, and (vii) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Advances. Each
Borrower agrees that the terms of this Section 10.19 shall set forth the entire
agreement between Borrowers and each Lender (including the Administrative Agent)
with respect to any confidential information previously or hereafter received by
such Lender in connection with this Agreement, and this Section 10.19 shall
supersede any and all prior confidentiality agreements entered into by such
Lender with respect to such confidential information. Notwithstanding anything
in this Agreement to the contrary, confidential information shall not include,
and each party to any of the Loan Documents and their respective Affiliates (and
the respective partners, directors, officers, employees, advisors,
representatives, and other agents of each of the foregoing and their Affiliates)
may disclose to any and all Persons, without limitation of any kind, (i) any
information with respect to the U.S. federal and state income tax treatment of
the transactions contemplated hereby and any facts that may be relevant to
understanding such tax treatment, which facts shall not include for this purpose
the names of the parties or any other Person named herein, or information that
would permit identification of the parties or such other Persons, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or facts, and (ii) all materials of any kind (including
opinions or other tax analyses) relating to such tax treatment or facts that are
provided to any of the Persons referred to above, and it is hereby confirmed
that each of the Persons referred to above has been authorized to make such
disclosures since the commencement of discussions regarding the transactions
contemplated hereby.

54



--------------------------------------------------------------------------------



 



          Article XI. The Administrative Agent.
          Section 11.01 Appointment; Nature of Relationship. Huntington is
hereby appointed by each of the Lenders as its contractual representative
(referred to as the “Administrative Agent”) under this Agreement and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent in this Agreement to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Section 11.01.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. The
Administrative Agent acknowledges, solely in its capacity as the Administrative
Agent, that (i) it is a “representative” of the Lenders within the meaning of
the term “secured party” as defined in the Uniform Commercial Code, and (ii) it
is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, or of any other
provision of the Loan Documents that provides rights or powers to the
Administrative Agent, Lenders agree that the Administrative Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of each Borrower and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) exclusively receive, apply, and distribute the Collections of each Borrower
and its Subsidiaries as provided in the Loan Documents, (d) open and maintain
such bank accounts as the Administrative Agent deems necessary and appropriate
in accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of each Borrower and its Subsidiaries,
(e) perform, exercise, and enforce any and all other rights and remedies of the
Lenders with respect to each Borrower, the Obligations, the Collateral, the
Collections of each Borrower and its Subsidiaries, or otherwise related to any
of same as provided in the Loan Documents, and (f) incur and pay such expenses
as the Administrative Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.
          Section 11.02 Exculpatory Provisions. Neither the Administrative Agent
nor any of its Affiliates, nor any of their respective officers, directors,
employees, agents, or attorneys-in-fact, shall be liable to any Lender for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection herewith or in connection with any of the other Loan Documents
(except to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the such Person) or responsible in any
manner to any of the Lenders for any recitals, statements, representations, or
warranties made by any Borrower contained in this Agreement or in any of the
other Loan Documents or in any certificate, report, document, financial
statement, or other written or oral statement referred to or provided for in, or
received

55



--------------------------------------------------------------------------------



 



by the Administrative Agent under or in connection herewith, or in connection
with the other Loan Documents, or enforceability or sufficiency therefor of any
of the other Loan Documents, or for any failure of any Borrower to perform its
obligations under this Agreement or thereunder. The Administrative Agent shall
not be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility, or sufficiency of this Agreement, or any of the
other Loan Documents or for any representations, warranties, recitals, or
statements made herein or therein or made by any Borrower in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates, or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of any Borrower to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants, or agreements contained herein or therein or
as to the use of the proceeds of the Advances or of the existence or possible
existence of any Default or Event of Default or to inspect the properties,
books, or records of any Borrower. The Administrative Agent is not a trustee for
the Lenders and owes no fiduciary duty to the Lenders. Each Lender recognizes
and agrees that the Administrative Agent shall not be required to determine
independently whether the conditions described in Sections 5.01 and 5.02 have
been satisfied and, when the Administrative Agent disburses funds to any
Borrower, it may rely fully upon statements contained in the relevant requests
by such Borrower.
          Section 11.03 Reliance on Communications. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability of relying
upon, any Note, notice, consent, request, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, instrument,
paper, document, or other writing (including any electronic message, Internet or
intranet website posting, or other distribution) believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent. For purposes of determining compliance with the conditions
specified in Sections 5.01 and 5.02, each Lender that has signed this Agreement
or has become a party hereto pursuant to the terms of Section 12 hereof shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to, approved by, or
acceptable or satisfactory to, a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the applicable date specifying
its objection thereto.
          Section 11.04 Delegation of Duties. The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, and to the extent any conduct is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or any such agents or attorneys-in-fact. The Administrative Agent shall be
entitled to the advice of legal counsel, accountants, and other professionals
selected by the Administrative Agent concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties under this Agreement and under any other Loan
Document. Borrowers and Lenders agree that the Administrative Agent may delegate
any of its duties under this Agreement to any of its Affiliates, and that any
such Affiliate that performs

56



--------------------------------------------------------------------------------



 



duties in connection with this Agreement shall be entitled to the same benefits
of the indemnification, waiver, and other protective provisions to which the
Administrative Agent is entitled under Section 10.03.
          Section 11.05 The Administrative Agent’s Reimbursement and
Indemnification. The Administrative Agent may incur and pay expenses to the
extent the Administrative Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse the
Administrative Agent or Lenders for such expenses pursuant to the Credit
Agreement or otherwise. The Administrative Agent is authorized and directed to
deduct and retain sufficient amounts from the Collections of any Borrower and
any of its Subsidiaries received by the Administrative Agent to reimburse the
Administrative Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to any Lender or any other Person. In the event the
Administrative Agent is not reimbursed for such costs and expenses from the
Collections of any Borrower and its Subsidiaries received by the Administrative
Agent, Lenders agree to reimburse and indemnify the Administrative Agent for
their Pro Rata Share of (i) any amounts not reimbursed by such Borrower for
which the Administrative Agent is entitled to reimbursement by such Borrower
under the Loan Documents, (ii) any other expenses incurred by the Administrative
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), and (iii) any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents;
provided, that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 2.06 shall, notwithstanding the provisions of this
Section 11.05, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 11.05 shall survive
payment of the Advances and termination of this Agreement.
          Section 11.06 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, unless the Administrative Agent has received written notice from a
Lender or any Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall in all

57



--------------------------------------------------------------------------------



 



cases be fully protected in acting, or in refraining from acting, under this
Agreement or under any of the other Loan Documents in accordance with a request
of the Required Lenders (or to the extent specifically required, all the
Lenders) and such request and any action or failure to act pursuant thereto
shall be binging upon all the Lenders (including their successors and assigns).
          Section 11.07 Rights as a Lender. If the Administrative Agent is also
a Lender, the Administrative Agent shall have the same rights and powers under
this Agreement and under any other Loan Document with respect to its Commitment
and its Advances as any Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, at any time
when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business, in addition to those contemplated
by this Agreement or any other Loan Document, with the any Borrower or any of
its Subsidiaries in which such Borrower or such Subsidiary is not restricted
hereby from engaging with any other Person and without any duty to account
therefor to the Lenders.
          Section 11.08 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document,
or other information expressly required to be furnished to the Lenders by the
Administrative Agent under this Agreement, the Administrative Agent shall not
have any duty or responsibility (either initially or on a continuing basis) to
provide any Lender with any notice, report, document, credit information, or
other information concerning the affairs, financial condition, or business of
any Borrower or any of its Affiliates that may come into the possession of the
Administrative Agent (regardless of whether in its capacity as Administrative
Agent) or any of its Affiliates.
          Section 11.09 Resignation of Administrative Agent. The Administrative
Agent may resign at any time upon thirty (30) days prior written notice to the
Lenders and to each Borrower. Upon such receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
each Borrower, to appoint a successor, which shall be a bank with an office in
the United States of America, or an Affiliate of any such bank with an office in
the United States of America. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that if the Administrative Agent shall notify each Borrower and
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of

58



--------------------------------------------------------------------------------



 



the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrowers and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 11.09 and Section 10.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.
          Section 11.10 Administrative Agent Fees. Each Borrower agrees to pay
to the Administrative Agent, for its account, the Administrative Agent Fee on
the Effective Date and on each anniversary thereof. The Administrative Agent
agrees that no Administrative Agent Fee shall accrue while Huntington is the
sole Lender under this Agreement.
          Section 11.11 Execution of Collateral Documents. Lenders hereby
empower and authorize the Administrative Agent to execute and deliver to each
Borrower on their behalf the Loan Documents and all related financing statements
and any financing statements, agreements, documents, or instruments as shall be
necessary or appropriate to effect the purposes of this Agreement.
          Section 11.12 Collateral. (a) Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Lien on any Collateral (i) upon the termination of the Commitments and payment
and satisfaction in full by any Borrower of all Obligations, (ii) constituting
property in which no Borrower owned any interest at the time the Lien was
granted nor at any time thereafter, (iii) constituting property leased to any
Borrower or its Subsidiary under a lease that has expired or is terminated in a
transaction permitted under this Agreement, (iv) constituting property that any
Borrower has authorization to Transfer under the terms of this Agreement or any
other Loan Document or (v) constituting property for which such release shall
otherwise have been approved by the Required Lenders. Upon request by the
Administrative Agent or any Borrower at any time, Lenders will confirm in
writing the Administrative Agent’s authority to release any such Liens on
particular types or items of Collateral pursuant to this Section 11.12;
provided, however, that (1) the Administrative Agent shall not be required to
execute any document necessary to evidence such release on terms that, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair any Obligation of
any Borrower or any Lien (other than a

59



--------------------------------------------------------------------------------



 



Lien expressly being released) upon any interest retained by any Borrower,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
     (b) The Administrative Agent shall have no obligation whatsoever to any of
Lenders to assure that the Collateral exists or is owned by any Borrower or is
cared for, protected, or insured or has been encumbered, or that Liens of the
Administrative Agent have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion given the Administrative
Agent’s own interest in the Collateral in its capacity as one of the Lenders,
and that the Administrative Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
          Section 11.13 Agency for Perfection. The Administrative Agent hereby
appoints each other Lender as its agent (and each Lender hereby accepts such
appointment) for the purpose of perfecting the Administrative Agent’s Liens in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.
          Article XII. Assignments.
          Section 12.01 Assignments.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations under this Agreement except (i) to an assignee in accordance with
Section 12.01(b), or (ii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.01(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, and, to the extent expressly contemplated hereby, the Related
Parties of each of the Secured Parties) any legal or equitable right, remedy, or
claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under this Agreement and the Loan Documents. Such assignment shall
be substantially

60



--------------------------------------------------------------------------------



 



in the form of Exhibit E or in such other form as may be agreed to by the
parties thereto. Each such assignment shall be subject to the following:
     1) Minimum Amounts.
     i) in the case of any assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Advances at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender no minimum amount
need be assigned; and
     ii) in any case not described in clause (b)(i)(A) of this Section 12.01,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $2,500,000, in the case of any assignment
in respect of a term facility, unless each of the Administrative Agent and, so
long as no Default or Event of Default has occurred and is continuing, each
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
     2) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
     3) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section 12.01 and,
in addition:
     i) the consent of each Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender or is in connection with merger or
consolidation of a Lender or a Transfer by Lender of one or more of its loan
portfolios; and
     ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) an unfunded or revolving credit facility if such assignment is to a
person that is not a Lender with a Commitment in respect of such facility or an
Affiliate of such Lender with respect to such Lender or (ii) a funded term
facility to a Person who is not a Lender or an Affiliate of a Lender.

61



--------------------------------------------------------------------------------



 



     4) Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in form prescribed by the Administrative Agent.
     5) No Assignment to any Borrower. No such assignment shall be made to any
Borrower or to any of its Affiliates or Subsidiaries.
     6) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
     (c) Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an assignment, together with any consents required by Section 12.01(b), and
(ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the assignment effective date specified in
such assignment. The assignment shall contain a representation by the Purchaser
to the effect that none of the consideration used to make the purchase of the
Commitment and Advances under the applicable assignment agreement constitutes
“plan assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
On and after the assignment effective date of such assignment, such Purchaser
shall for all purposes be a Lender party to this Agreement and any other Loan
Document executed by or on behalf of the Lenders and shall have all the rights
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall be released
with respect to the Commitment and Advances assigned to such Purchaser without
any further consent or action by any Borrower, Lenders, or the Administrative
Agent. In the case of an assignment covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
Lender under this Agreement but shall continue to be entitled to the benefits
of, and subject to, those provisions of this Agreement and the other Loan
Documents that survive payment of the Advances and termination of the applicable
agreement. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.01, the transferor Lender, the Administrative Agent, and each
Borrower shall, if the transferor Lender or the Purchaser desires that its
Advances be evidenced by Notes, make appropriate arrangements so that new Notes
or, as appropriate, replacement Notes are issued to such transferor Lender and
new Notes or, as appropriate, replacement Notes, are issued to such Purchaser,
in each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.
     (d) Register. The Administrative Agent shall maintain at one of its offices
in Columbus, Ohio a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and each Borrower, the Administrative Agent,
and Lenders may treat each Person whose

62



--------------------------------------------------------------------------------



 



name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower at any
reasonable time and from time to time upon reasonable prior notice.
     (e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of that Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release that Lender from any of its obligations under this
Agreement or substitute any such pledge or assignee for such Lender as a party
to this Agreement; provided, however that such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted by applicable law.
          Section 12.02 Dissemination of Information. Each Borrower authorizes
each Lender to disclose to any Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all documents and information in such Lender’s
possession relating to any Borrower and its Subsidiaries; provided, that each
Transferee and prospective Transferee agrees to be bound by Section 10.19 of
this Agreement.
          Section 12.03 Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee that is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.03 of this Agreement.
[SIGNATURE PAGES FOLLOW]

63



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as of the day and year first above written

                  BORROWERS:    
 
                FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
  By:   /s/ Thomas J. Axon     
 
  Name:  
 
Thomas J. Axon    
 
  Title:   President    
 
                Address for Notices:    
 
                101 Hudson St., 25th Floor         Jersey City, New Jersey 07302
        Fax: (201) 604-4400         Attention: General Counsel    
 
                With a copy to:    
 
                Kramer Levin Naftalis & Frankel LLP         1177 Avenue of the
Americas         New York, New York 10036         Fax: (212) 715-8346        
Attention: J. Michael Mayerfeld    
 
                FRANKLIN CREDIT HOLDING CORPORATION    
 
           
 
  By:   /s/ Thomas J. Axon     
 
  Name:  
 
Thomas J. Axon    
 
  Title:   President    
 
                Address for Notices:    
 
                     Same as above.    

Signature Page to Amended and Restated Credit Agreement (Licensing)

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                THE HUNTINGTON NATIONAL BANK    
 
           
 
  By:   /s/ Alan D Seitz    
 
  Name:  
 
Alan D. Seitz    
 
  Title:   Senior Vice President    
 
                Address for Notices:    
 
                2361 Morse Road         NC3W67         Columbus, Ohio 43229    
    Attn: Special Assets         Telephone No.: (614) 480-5355        
Telecopier No.: (614) 480-3795    
 
                With a copy to:    
 
                Porter Wright Morris & Arthur LLP         41 South High Street  
      Columbus, Ohio 43215         Attn: Timothy E. Grady, Esq.        
Telecopier No.: (614) 227-2105         Telephone No.: (614) 227-2100    

Signature Page to Amended and Restated Credit Agreement (Licensing)

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                HUNTINGTON FINANCE, LLC, as Lender    
 
           
 
  By:   /s/ James K. Ciroli    
 
  Name:  
 
James K. Ciroli    
 
  Title:   Vice President    
 
                Address for Notices:    
 
                c/o Huntington Bancshares Incorporated         41 South High
Street         Columbus, Ohio 43215         Attn: James K. Ciroli, Vice
President         Telephone No.: (614) 480-5931         Telecopier No.:
(614) 480-4284    
 
                With a copy to:    
 
                Same Address as Administrative Agent.    

Signature Page to Amended and Restated Credit Agreement (Licensing)

 



--------------------------------------------------------------------------------



 



Schedule 1
COMMITMENTS OF LENDERS
Letter of Credit Commitment — Huntington Finance LLC — $6,500,000 — 100%.
Revolving Loan Commitment — Huntington Finance LLC — $2,000,000 — 100%
Draw Loan Commitment — Huntington Finance, LLC — $5,000,000 — 100%
Schedule 1

 



--------------------------------------------------------------------------------



 



Schedule 2.10
EXISTING LETTERS OF CREDIT
1. Franklin Credit – L/C# 004679 – Expires April 13, 2009 – $6,272,750.
2. Franklin Credit – L/C# 004680 – Expires December 31, 2010 – $190,500.
Schedule 2.10

 



--------------------------------------------------------------------------------



 



Schedule 6.14
SUBSIDIARIES
Schedule 6.14

 



--------------------------------------------------------------------------------



 



Schedule 6.17
LICENSES
Schedule 6.17

 



--------------------------------------------------------------------------------



 



Schedule 7
TRANSACTION DOCUMENTS

1.   Transfer and Assignment Agreement, dated as of March 31, 2009, among
Franklin Credit Asset Corporation, Franklin Credit Management Corporation,
Tribeca Lending Corp. and each of their respective subsidiaries listed on
Schedule I thereof and Franklin Mortgage Asset Trust 2009-A.

2.   Servicing Agreement, dated as of March 31, 2009, between Franklin Mortgage
Asset Trust 2009-A and Franklin Credit Management Corporation.

3.   Trust Agreement dated as of March 31, 2009, among Franklin Credit Asset
Corporation, Franklin Credit Management Corporation, Tribeca Lending Corp. and
each of their respective subsidiaries listed on Schedule I thereof.

4.   Administration Agreement, dated as of March 31, 2009, between The
Huntington National Bank and Franklin Mortgage Asset Trust 2009-A.

Schedule 7

 



--------------------------------------------------------------------------------



 



Schedule 7.19
POST-CLOSING MATTERS
Schedule 7.19

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF REVOLVING LOAN NOTE

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF DRAW LOAN NOTE

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GUARANTEE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF INVESTMENT PROPERTY SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 